Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 1 of 121
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 2 of 121



                                                                  Page 1

1
2       UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
3       ------------------------------------------X
        NICOLE MORRISON AS ADMINISTRATOR FOR THE
4       ESTATE OF ROBERTO GRANT AND AS MOTHER AND
        LEGAL GUARDIAN FOR THE PROPERTY OF SG AND
5       AG, DECEDENTS MINOR CHILDREN,
6                                  PLAINTIFF,
7
                       -against-                   Case No.:
8                                                  17Civ.6779(WHP)
9
        UNITED STATES OF AMERICA, FEDERAL BUREAU OF
10      PRISONS, EXECUTIVE ASSISTANT LEE PLOURDE,
        CORRECTION OFFICER KERNS and JOHN AND JANE
11      DOE(S) AGENTS, SERVANTS AND EMPLOYEES OF
        THE DEFENDANTS,
12
                                   DEFENDANTS.
13      ------------------------------------------X
14                     DATE: July 28, 2020
15                     TIME: 10:17 A.M.
16
17                VIDEOCONFERENCE DEPOSITION of a
18      non-party witness, MICHAEL CRAIG WARD,
19      taken by the Plaintiff, pursuant to a Court
20      Order and to the Federal Rules of Civil
21      Procedure, held at the U.S. Attorney's
22      Office, 86 Chambers Street, 3rd Floor, New
23      York, New York 10007-2632 before MELISSA
24      HARBORD, a Notary Public of the State of
25      New York.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 3 of 121



                                                                  Page 2

1
2       A P P E A R A N C E S:
3
4       LAW OFFICE OF ANDREW C. LAUFER, PLLC
           Attorneys for the Plaintiff
5          264 West 40th Street, Suite 604
           New York, New York 10018-1512
6          BY: ANDREW C. LAUFER, ESQ.
7
8       UNITED STATES ATTORNEY'S OFFICE
        NEW YORK SOUTHERN DISTRICT
9          Attorneys for the Defendants
           86 Chambers Street, 3rd Floor
10         New York, New York 10007-2632
           BY: LUCAS ISSACHAROFF, ESQ.
11
12
13                           *              *             *
14
15
16
17
18
19
20
21
22
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 4 of 121



                                                                  Page 3

1
2          F E D E R A L          S T I P U L A T I O N S
3
4
5          IT IS HEREBY STIPULATED AND AGREED by and
6       between the counsel for the respective
7       parties herein that the sealing, filing and
8       certification of the within deposition be
9       waived; that the original of the deposition
10      may be signed and sworn to by the witness
11      before anyone authorized to administer an
12      oath, with the same effect as if signed
13      before a Judge of the Court; that an
14      unsigned copy of the deposition may be used
15      with the same force and effect as if signed
16      by the witness, 30 days after service of
17      the original & 1 copy of same upon counsel
18      for the witness.
19
20         IT IS FURTHER STIPULATED AND AGREED that
21      all objections except as to form, are
22      reserved to the time of trial.
23
24                        *       *       *        *
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 5 of 121



                                                                  Page 4

1                                 M.C. WARD
2       M I C H A E L           C R A I G              W A R D, called
3       as a witness, having been first duly sworn
4       by a Notary Public of the State of New
5       York, was examined and testified as
6       follows:
7       EXAMINATION BY
8       MR. LAUFER:
9                   Q.   Please state your name for the
10      record.
11                  A.   Michael Craig Ward.
12                  Q.   What is your address?
13                  A.   86 Chambers Street, 3rd Floor,
14      New York, New York 10007-2632.
15                  Q.   Good morning, Captain Ward.
16                  A.   Good morning, sir.
17                  Q.   My name is Andrew Laufer.                 I'm
18      an attorney.         I represent the Estate of
19      Roberto Grant in a lawsuit against the
20      United States of America.                  I'll be asking
21      you some questions regarding that.
22                       Please wait for me to ask my
23      question first before you begin your
24      response, as the court reporter can't take
25      us down at the same time.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 6 of 121



                                                                  Page 5

1                                 M.C. WARD
2                        Please know that all your
3       responses to my questions should be in
4       verbal form.         No nodding or shaking of the
5       head, as the court reporter can't take down
6       gestures.
7                        Any time you need clarification
8       of anything I'm asking, you're more than
9       welcome to let me know that and I'll do my
10      best to clarify things for you.
11                       If you want to take a break at
12      any time, you have to let us know.                      But not
13      while a question is pending.                   You must
14      answer the question first before we take a
15      break.
16                       Do you have any questions
17      before we begin?
18                  A.   No, sir.
19                  Q.   In preparation for this
20      deposition, did you review any documents?
21                  A.   Yes, sir.
22                  Q.   Could you tell me what you
23      reviewed?
24                  A.   Just one document.             I think it
25      was a 583, which is a report of incident

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 7 of 121



                                                                  Page 6

1                                 M.C. WARD
2       document.        That's it.
3                   Q.   Form 583?
4                   A.   That's correct, sir.
5                   Q.   Are you currently employed?
6                   A.   Yes, sir.
7                   Q.   What are you employed as right
8       now?
9                   A.   I'm a security specialist at
10      the Poster House Museum in Downtown
11      Manhattan.
12                  Q.   When were you hired to do that?
13                  A.   June of 2019.
14                  Q.   So I assume you're no longer
15      with the Federal Bureau of Prisons; is that
16      correct?
17                  A.   That's correct, sir.
18                  Q.   When did you retire from BOP?
19                  A.   November 2015, sir.
20                  Q.   How long were you with Federal
21      BOP before that?
22                  A.   20 years, sir.            And I think a
23      month two.        Take a month or two.
24                  Q.   That was your 20-year stint?
25                  A.   That's correct, sir.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 8 of 121



                                                                  Page 7

1                                 M.C. WARD
2                   Q.   And at that juncture you are
3       eligible for retirement benefits?
4                   A.   That's correct, sir.
5                   Q.   And you retired with whatever
6       benefits you were supposed to retire with?
7                   A.   Yes, sir.        That's correct.
8                   Q.   Were you asked to retire?
9                   A.   Not at all, sir.
10                  Q.   Very good.
11                       Would it be fair it say that
12      you initially began your employment with
13      BOP back in 1995?
14                  A.   It was back in 1994, sir.
15                       I was right out of the
16      military.
17                  Q.   What branch did you serve in?
18                  A.   I was in the Army, sir.
19                  Q.   Thank you for your service.
20                  A.   Thank you, sir.
21                  Q.   Were you honorably discharged?
22                  A.   Yes, sir.
23                  Q.   Did you have a rank?
24                  A.   Yes.     Sergeant, E5.
25                  Q.   What year did you graduate high

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 9 of 121



                                                                  Page 8

1                                 M.C. WARD
2       school?
3                   A.   1983.
4                   Q.   What year did you go into the
5       Army?
6                   A.   1982.
7                   Q.   So you started in the military
8       basically since the time that you graduated
9       high school until 1994?
10                  A.   Yes, sir.        That's correct.
11                  Q.   After 1984, you were honorably
12      discharged and you began your work with
13      BOP; is that correct?
14                  A.   That's correct, sir.
15                  Q.   I know it's a long time.
16                       Do you recall when you entered
17      the academy for BOP?
18                  A.   I would say November of '94.
19      I'm not really sure.              November, December
20      '94, maybe.         I'm not sure.
21                  Q.   That's fine.
22                       Did you initially work for BOP,
23      then, after the academy?                 Or did you just
24      go into the academy straight off?
25                  A.   No.     I worked probably a month

                                  Diamond Reporting
     877.624.3287                 A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 10 of 121



                                                                   Page 9

1                                 M.C. WARD
2       or two, and then I went into the academy.
3                   Q.   To make sure that the position
4       was appropriate for you?
5                   A.   I was doing that in the
6       military, so.
7                   Q.   Oh.     All right.            That was your
8       job in the military.
9                        What were you?            An MP?
10                  A.   Well, I initially was airborne
11      infantry, and then became military
12      intelligence.           And then my last three years
13      I was corrections NCO at the U.S.
14      Disciplinary Barracks in Leavenworth,
15      Kansas.
16                  Q.   Did you successfully complete
17      the academy?
18                  A.   Yes, sir.
19                  Q.   Do you recall what your first
20      assignment was out of the academy?
21                  A.   As far as location or --
22                  Q.   Location.
23                  A.   Yes.     Otisville, New York.               The
24      Federal Correctional Institution in
25      Otisville, New York.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 11 of 121



                                                                  Page 10

1                                 M.C. WARD
2                   Q.   That's a minimum security
3       federal prison; is that correct?
4                   A.   Otisville at the time was
5       administrative.           We held all different --
6                   Q.   What was your first title
7       coming out of the academy?                     What were you?
8                   A.   Correction officer, sir.
9                   Q.   Was it probationary correction
10      officer?
11                  A.   Yes, sir.
12                  Q.   How long were you a
13      probationary correction officer?
14                  A.   One year, sir.
15                  Q.   Did you successfully complete
16      that stint as a CO, probationary?
17                  A.   I was actually the rookie of
18      the year, sir.           Yes.
19                  Q.   Congratulations.               That's great.
20                       So how long were you at
21      Otisville?
22                  A.   From 1994 until 1999, sir.                  I'm
23      almost sure.
24                  Q.   During that time period, did
25      your duties and responsibilities change in

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 12 of 121



                                                                  Page 11

1                                 M.C. WARD
2       any way?
3                   A.   Yes, sir.
4                   Q.   Can you describe for me your
5       responsibilities as a probationary CO, and
6       if they changed, and how they changed as
7       you progressed from 1994 through 1999?
8                   A.   Again, my first year was a
9       probationary correction officer.                     Basic
10      duties were the management of inmate
11      housing units.           You were pretty much all
12      the different posts assignments within a
13      federal prison that first year just to get
14      experience working different assignments.
15      That was my first year.
16                       Second year, you get assigned
17      an actual unit to work in.                     That's based
18      upon your seniority or just knowledge of
19      different work areas.
20                       From there, I just progressed
21      to the point where I was actually temporary
22      promoted as a lieutenant my last year there
23      for six months.           My last six months I was
24      temporary promoted as a lieutenant, which
25      was the position of great responsibility.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 13 of 121



                                                                  Page 12

1                                 M.C. WARD
2                   Q.    What type of lieutenant were
3       you?         There are different types, I believe?
4                   A.    Yes.    You have an activities
5       lieutenant and you have an operations
6       lieutenant.
7                         The activities lieutenant is
8       the GS9 lieutenant, which is the lower
9       echelon position of lieutenants.                       You have
10      a GS9 lieutenant and a GS11 lieutenant.
11      The GS9 lieutenant is your activities
12      license.         And the GS11 lieutenant, which
13      will be your operations lieutenant.
14                        So I was an activities
15      lieutenant as GS9.             And my duties included
16      making rounds throughout the housing units,
17      paperwork, disciplinary hearings and things
18      like that, as far as dealing with inmates
19      on a daily basis and staff.
20                  Q.    During that time period, from
21      1994 through 1999, were you ever part of an
22      investigation involving an inmate death?
23                  A.    Not directly, sir.             No.
24      Indirectly, yes.
25                  Q.    Briefly describe for me your

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 14 of 121



                                                                  Page 13

1                                    M.C. WARD
2       involvement or experience in dealing with
3       an inmate death during that time period.
4                   A.       We had an inmate who committed
5       suicide in the housing unit, okay.                       And
6       although it wasn't my unit, we were all
7       made aware of the situation that took
8       place.            That's the extent that I was -- I
9       wasn't in a supervisory position at that
10      time.            I was just an officer when that took
11      place.            So I was very minimal.
12                  Q.       Do you know how the inmate went
13      about killing himself?
14                  A.       He hung himself in -- I think
15      it was a closet or a shower stall.
16      Something like that.
17                  Q.       Did you observe him in any way
18      after he committed suicide?
19                  A.       No, sir.
20                  Q.       After 1999, what was your next
21      assignment with the BOP?
22                  A.       Okay.    I was transferred to the
23      lower security correctional institution in
24      Butner, North Carolina as a full lieutenant
25      as a GS9 lieutenant.                 Not a temporary

                                     Diamond Reporting
     877.624.3287                    A Veritext Company           www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 15 of 121



                                                                  Page 14

1                                  M.C. WARD
2       promotion, but a full promotion, to GS9
3       lieutenant at that time.
4                   Q.       How long were you at that
5       location?
6                   A.       Three years, if I'm not
7       mistaken, sir.
8                            I made senior lieutenant, which
9       would have been operational lieutenant
10      during that tenure there, my tenure there.
11                  Q.       During your stint at that
12      particular institution, were you involved
13      in any kind of investigation pertaining to
14      an inmate death?
15                  A.       No, sir.
16                  Q.       After 2002, what was your next
17      assignment?
18                  A.       My next assignment was deputy
19      captain at the Metropolitan Detention
20      Center in Brooklyn, New York.
21                  Q.       And that was about 2002?
22                  A.       I think it was maybe 2003 --
23      2002, 2003 time frame.                 I'm not really
24      sure.            It's been some time.
25                  Q.       That's fine.

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 16 of 121



                                                                  Page 15

1                                 M.C. WARD
2                        Could you describe for me your
3       duties and responsibilities as a deputy
4       captain?
5                   A.   As deputy captain at MDC
6       Brooklyn, I supervised 20 lieutenants and
7       over 400 correction officers were under my
8       charge.
9                        My job entailed assignments --
10      lieutenants assignments, training,
11      briefings of all sorts.                 And just a daily
12      operation -- management and operation of a
13      federal prison.
14                  Q.   Okay.
15                  A.   And assisting the captain.
16      Excuse me.
17                  Q.   Now, how long were you in this
18      position at MDC?
19                  A.   Two years, sir.
20                  Q.   During this time period, were
21      you involved in any type of investigation
22      involving an inmate death?
23                  A.   No, sir.
24                  Q.   Now, either as a CO lieutenant,
25      either type of lieutenant or deputy

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 17 of 121



                                                                  Page 16

1                                 M.C. WARD
2       captain, did you receive any training
3       involving investigating a death of an
4       inmate?
5                   A.      Direct training involving a
6       death of an inmate, sir, no.                   But with our
7       training, we're taught procedural things to
8       do in the event of a death of an inmate.
9       There are certain procedures that have to
10      be followed that you are -- you know,
11      you're trained, you know, to do, to carry
12      out, in the event that an inmate has died,
13      you know, during your time there.                      But you
14      mean like a class on what to do?                     No.
15                  Q.      Well, could you describe for me
16      what kind of training you received?
17                  A.      As far as procedurals, depends
18      upon what type of death, you know, took
19      place.           Whether it be, you know, a
20      homicide, suicide, or something like that.
21      You know, we're taught proper forms you
22      have to fill out.             583, which is a report
23      of an incident.           The proper notifications,
24      as far as notifying, you know, the chain of
25      command, in that type of situation.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company               www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 18 of 121



                                                                  Page 17

1                                 M.C. WARD
2       Medical staff.           You know, medical
3       notifications that need to be made.                       As
4       well as any type of training, like I said,
5       in CPR, things like that, depends upon, you
6       know, when you go on the scene of a
7       situation, you know, how to react to that.
8       And then the notifications to the FBI.                         You
9       know, things along that line there.
10                  Q.   Up to this point have you ever
11      been involved in any way, directly
12      involved, either as a witness or
13      investigating the death of an inmate?
14                  A.   No, sir.
15                  Q.   So how long did you stay at MDC
16      as a deputy captain until?
17                  A.   I think until 2005, sir.
18                  Q.   After 2005, or during 2005,
19      what was your next assignment?
20                  A.   The next assignment was captain
21      at the Federal Correctional Institution in
22      Fairton, New Jersey.
23                  Q.   Was that in 2005 that you were
24      assigned there?
25                  A.   Yes, sir.        I'm almost sure.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 19 of 121



                                                                  Page 18

1                                 M.C. WARD
2                   Q.   Could you describe for we what
3       your duties and responsibilities were as a
4       captain at FCI?
5                   A.   At the FCI, I was a
6       correctional supervisor, supervising
7       approximately 12 lieutenants, maybe 200
8       officers.        And again, my role was the
9       overall supervisor to the correctional
10      working staff at that facility.
11                  Q.   And the warden is the only
12      person that was above you, is that correct,
13      at that juncture?
14                  A.   No, sir.
15                       You have an associate warden,
16      and then a warden.
17                  Q.   I see.       That's right.
18                       How long did your stint at FCI
19      last until?
20                  A.   Two years, sir.               I think to
21      2007.
22                  Q.   During that time period, were
23      you involved either directly or indirectly
24      in any investigation involving the death of
25      an inmate?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 20 of 121



                                                                  Page 19

1                                    M.C. WARD
2                   A.      Involving the death of an
3       inmate?           No, sir.      But again, numerous
4       suicide attempts and things like that, I
5       was involved in.              But not an inmate death,
6       sir.
7                   Q.      In 2007, what was your next
8       assignment?
9                   A.      My next assignment was to the
10      northeast regional office.
11                          I was the regional special
12      investigations supervisor.
13                  Q.      I'm sorry.         What were you
14      again?           Repeat that one more time.
15                  A.      Okay.     I was assigned to the
16      northeast regional office.
17                  Q.      Okay.
18                  A.      Which is the regional office
19      for 18 federal prisons within the northeast
20      regional.
21                          I was the regional special
22      investigations supervisor.                        So I oversaw 18
23      special investigative supervisors at 18
24      federal prisons within that region.
25                  Q.      And that's in Philadelphia?

                                     Diamond Reporting
     877.624.3287                    A Veritext Company           www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 21 of 121



                                                                  Page 20

1                                 M.C. WARD
2                   A.    That's correct, sir.              That's in
3       Philadelphia.
4                   Q.    How long were you in that
5       position for?
6                   A.    I think four years, sir.
7                   Q.    So approximately 2011?               Would
8       that sound about right?
9                   A.    Yes, sir.
10                  Q.    During that time period, were
11      you involved in any kind of investigatory
12      capacity of an inmate death in those --
13      it's a lot of prisons, I understand.                        But
14      any investigation involving an inmate
15      death?
16                  A.    The answer to that question is
17      yes.         But at the regional level, where I
18      would receive --
19                  Q.    I'm sorry, captain.             Could you
20      just repeat that again?
21                  A.    I was -- my answer was yes.                  At
22      the general level I would have received
23      reports from those institutional special
24      investigative supervisors, special
25      investigative agents, in reference to

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 22 of 121



                                                                  Page 21

1                                  M.C. WARD
2       inmate deaths at their institutions.                        I
3       would review paperwork.                 And if there are
4       any video footage, I would be privy to that
5       evidence, and so forth.
6                   Q.       What would you do with this
7       information that you would get?                     Would you
8       approve it?            Would you send it somewhere
9       else?            What would you do with it?
10                  A.       It would all be a part of the
11      investigative file.              Which if the FBI would
12      be called in to investigate, depends on
13      what type of death occurred.                   My job would
14      be, as far as the regional level, reviewing
15      to make sure that, you know, all the I's
16      were dotted and T's were crossed and
17      everything was done procedurally correct in
18      dealing with that -- an inmate death.
19                  Q.       So it would be more of an
20      administrative position, in that you were
21      making sure that everyone was doing their
22      job properly?
23                  A.       That's correct, sir.
24                  Q.       So it wasn't as if you were
25      directly involved in any investigation, per

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 23 of 121



                                                                  Page 22

1                                 M.C. WARD
2       se?
3                   A.   Well, I conduct and -- I would
4       conduct investigations if the wardens at
5       those facilities did not want
6       investigations run in-house.                   They would
7       conduct the regional office and I would be
8       dispatched to those facilities to conduct
9       the investigations.              But I did not conduct
10      any investigations on inmate deaths during
11      that period.
12                  Q.   What type of investigations did
13      you conduct?
14                  A.   Staff misconduct.
15                  Q.   Would any of that staff
16      misconduct investigations involve
17      misconduct of an investigation involving an
18      inmate death?
19                  A.   No, sir.        Not to the best of my
20      knowledge.
21                  Q.   That's fine.
22                       So in 2011, what was your next
23      assignment?
24                  A.   Next assignment, I was captain
25      of MCC New York.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 24 of 121



                                                                  Page 23

1                                 M.C. WARD
2                   Q.   When were you assigned to be
3       the captain of MCC New York?
4                   A.   I think it was March 2011, sir.
5                   Q.   And you stayed at that position
6       until you retired in 2015?
7                   A.   That's correct, sir.               Yes, sir.
8                   Q.   Prior to the incident involving
9       my client, were you involved in any
10      investigations of inmate deaths at MCC?
11                  A.   No, sir.
12                  Q.   Please describe for me what
13      your duties and responsibilities were as
14      assigned captain at MCC.
15                  A.   Again, I was the chief
16      correctional supervisor.                 I supervised 12
17      lieutenants, over 250 officers.                     My job was
18      the daily operations and activities --
19      overseeing the daily operations and
20      activities and the orderly running of the
21      federal institution in Manhattan.                      Oversaw
22      all training, again, in activities and
23      operations, basically.
24                  Q.   Did any of your duties and
25      responsibilities involve investigation of

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 25 of 121



                                                                  Page 24

1                                 M.C. WARD
2       staff misconduct, to the degree any
3       existed?
4                   A.   I didn't conduct investigations
5       of staff misconduct, but I was privy to all
6       investigations involving staff misconduct.
7                   Q.   Were you privy to
8       investigations involving staff misconduct
9       and issues they may have involving
10      prisoners?
11                  A.   Yes, sir.
12                  Q.   Would any of that include
13      investigations of excessive force used
14      against prisoners by staff?
15                  A.   Yes, sir.
16                  Q.   Did any of your investigations
17      involve anyone by the name of an officer by
18      the name of Kerns?
19                  A.   Officer Kerns?
20                  Q.   Yes.
21                  A.   No, sir.
22                  Q.   Do you know who he is?
23                  A.   Yes, sir.
24                  Q.   What do you know about him?
25                  A.   He was one of my correction

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 26 of 121



                                                                  Page 25

1                                 M.C. WARD
2       officers when I was the captain there, sir.
3                   Q.   Anything outstanding that you
4       remember about him?
5                   A.   Nothing that was, you know --
6       again, as the captain, you remember the
7       ones that were in trouble more than you
8       remember the ones that did well.
9                   Q.   Gotcha.
10                       Let's talk about my client,
11      Roberto Grant.
12                       Are you familiar with my
13      client?
14                  A.   I do remember your client, sir.
15      Yes.
16                  Q.   Prior to the incident involving
17      him, do you recall anything else about him?
18                  A.   As far as personality-wise,
19      sir?
20                  Q.   Yes.     Anything.
21                  A.   Yeah.      Well, I remember Grant
22      because he was a very out -- not really
23      outspoken in a negative way, but just, you
24      know, he would -- when I go make rounds in
25      the unit, you know, he'd be the person that

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 27 of 121



                                                                  Page 26

1                                 M.C. WARD
2       you could talk to in the unit if there was
3       issue.           Something like that.            If you needed
4       to find out information or something, you
5       know, you could talk to him.                     He was, you
6       know, very approachable.
7                   Q.      Would he tell you about
8       incidents involving other prisoners that
9       may have occurred in his unit?
10                  A.      Not to me, sir.            I think he
11      would have probably spoken with my special
12      investigative agent or one of the
13      supervisors.
14                  Q.      Could you describe for me the
15      unit that Mr. Grant was assigned to at BOP?
16                  A.      Oh, boy.
17                          I remember it was an open bay
18      unit, okay.           Not -- well, the tiers that
19      they were on were -- there were some open
20      bay tiers inside that unit.                     You also had
21      some tiers that had several beds within an
22      area in the unit.
23                  Q.      Was that 11 South, do you
24      recall?
25                  A.      Yes, sir.     Yes.         11 South.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company               www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 28 of 121



                                                                  Page 27

1                                 M.C. WARD
2                   Q.   Can you describe for me the
3       entire housing area of 11 South, what it
4       looks like, and where everything is kind of
5       located?
6                   A.   It's been so long.
7                   Q.   I hear you.
8                   A.   Wow.
9                        You walk into the unit, and you
10      had stairs that would go down into the
11      inmate living quarters, as well as stairs
12      that would go up to the other areas that
13      were inmate living quarters, also, as well.
14                       It's been a while now.
15                       And then you'd walk onto the
16      tiers themselves and we have maybe be bunk
17      beds in the units.             And inside that area,
18      you'd have the bathroom, you'd have the
19      shower area inside the unit -- inside the
20      living quarter area where the inmates were,
21      in those open bay areas.
22                       Just to the best of my
23      recollection.           It has been a while.
24                  Q.   No.     I hear you.
25                       Now, you say tiers.              It's kind

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 29 of 121



                                                                  Page 28

1                                  M.C. WARD
2       of like there's an open area at the bottom,
3       and then it kind of goes up with steps?
4                   A.    That's correct.              You'd have to
5       go the stairs to get to the next level.
6       Where they would also be other inmate
7       living quarters.            I think four, if I'm not
8       mistaken.
9                   Q.    And those living quarters would
10      be gated off from --
11                  A.    That's correct, sir.
12                  Q.    Within those tiers, was it an
13      open area, were there individual cells,
14      something else?
15                  A.    No.     There were -- it's an open
16      area that had bunk beds.
17                  Q.    And the showers were actually
18      within each tier?
19                  A.    Yeah.     Each area had their own
20      showers, if I'm not mistaken.                     No, no.
21      Wait up.         That's where I'm --              the
22      showers -- the showers were -- the
23      bathrooms were in the area where -- wow.
24      Excuse me.         I'm sorry.         Because it has been
25      a while.         I'm just trying to remember.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 30 of 121



                                                                  Page 29

1                                 M.C. WARD
2       Because we had so many different
3       configurations.
4                   Q.     Take your time.             It's fine.
5                   A.     I think the showers either were
6       in the area where -- like inmates could
7       take showers at any time and utilize the
8       bathroom.          They would have to access to
9       that, even if we were locked down, I
10      assume.          But I think that the showers, as
11      well as the restroom areas were within
12      those areas -- those gated areas where they
13      spelt.
14                  Q.     How many inmates would be in
15      each tier in these gated areas?                     Do you
16      know how many would be assigned?
17                  A.     I would say -- oh, my goodness.
18      Maybe 20.
19                  Q.     Was there a specific time that
20      the inmates would be locked in for the
21      evening?
22                  A.     Yes.   After the 9:00 count.
23      9:00 -- we would have the 9:00 count, then
24      we'd open it up.            And I think at 11:00,
25      then that's when we would shut it down at

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 31 of 121



                                                                  Page 30

1                                 M.C. WARD
2       11:00, if I'm not mistaken.                    It's been -- I
3       kind of put all that on the other side of
4       my brain.        But I think that we would shut
5       it down prior to the shift change.
6                   Q.   Was it like lights out at that
7       point?
8                   A.   No.     I think -- what happened
9       is the inmate orderlies would come out and
10      clean the units at that point.                    And the
11      other inmates would be, you know -- if they
12      had units that had cells, they would be in
13      the cells.         If they didn't have cells, they
14      would just be outside on their bunks in the
15      open bay areas.           But it would be -- yeah,
16      it would be -- again, if you had single
17      cells, you could have your light on.                        If
18      you're in the open bay areas, they had, you
19      know, access to the lights themselves.                           So
20      they could have them on or off.                     But the
21      common area lights would go down and so
22      forth after the cleaning was done -- when
23      the common area was done.
24                  Q.   How many inmates in total were
25      in 11 South around, let's say, May of 2015?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 32 of 121



                                                                  Page 31

1                                 M.C. WARD
2                   A.   I don't recall, sir.               But if I
3       had to give a number, I would say, you
4       know, 90-something inmates, maybe.
5                   Q.   During the evening hours, how
6       many officers, according to the BOP, would
7       be in charge of overseeing these inmates?
8                   A.   One, sir.
9                   Q.   Where would this officer's post
10      be?
11                  A.   He would have an office.
12                  Q.   Where?
13                  A.   It would be -- when you walked
14      into the housing unit, it was just an area
15      that -- it was turned into like an
16      officer's station type office, you know,
17      right there in the middle common area.                         Not
18      in the middle, but along the wall, as you
19      came into the unit, you could see -- the
20      officer, he could see to the left or to the
21      right.
22                  Q.   From this office, would the
23      officer, BOP personnel, have a view of the
24      entire housing unit?
25                  A.   Not of the entire housing unit.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 33 of 121



                                                                  Page 32

1                                 M.C. WARD
2       But he could still see movement on the
3       tiers and things like that.
4                   Q.   So he would be able to look
5       from that particular post into each housing
6       unit?
7                   A.   To the tiers.           Yeah, he could
8       probably see all the tiers.                    Not the --
9       like the downstairs tiers, maybe the
10      upstairs tiers, he could see, depending
11      upon where he was in his office.                     I'm just
12      trying to get a better picture of how I
13      recall it looking.             Yeah, I think he could.
14      I think he could actually see at least two
15      tiers in front of him, the one on the left
16      and the one on the right from his officer's
17      station.
18                  Q.   Were one of those tiers where
19      my client, Roberto Grant, was housed, do
20      you know?
21                  A.   I'm not sure, sir.              I don't
22      recall.
23                  Q.   That's fine.
24                       Would the officer also patrol
25      during that time?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 34 of 121



                                                                  Page 33

1                                 M.C. WARD
2                   A.   Yes, sir.        He's supposed to.
3                   Q.   Were there ever any instances
4       that you can recall where an officer just
5       stayed at this post and didn't patrol?
6                   A.   Yes, sir.
7                   Q.   And that was during your stint
8       at MCC?
9                   A.   Yes, sir.
10                  Q.   Do you know who the officer was
11      that was assigned the evening of my
12      client's incident?
13                  A.   I don't recall, sir.
14                  Q.   If I told you it was Officer
15      Kerns, would that refresh your
16      recollection?
17                  A.   Yes, sir.
18                  Q.   So could you describe for me
19      how, according to your rules, how Officer
20      Kerns on that evening was supposed to
21      patrol the unit?
22                  A.   Again, different officers would
23      do different things.              But as far as
24      policies are concerned, officers were
25      supposed to just make continuous rounds

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 35 of 121



                                                                  Page 34

1                                   M.C. WARD
2       throughout the housing unit.                    And again,
3       they would have certain checks that they
4       would have to do going through the units.
5       Just to ensure, like I said, there were no
6       issues or incidents taking place.
7                   Q.     How often would they have to
8       patrol?          It would just be constant?               They
9       would just keep patrolling the entire
10      night?
11                  A.     You know what?           It depends on
12      the officer.          But you know, a minimal of
13      every 30 minutes that they're out and
14      about, you know, patrolling the units that
15      they were in.             A minimal of every 30
16      minutes, they should be out and about
17      patrolling.
18                  Q.     So there's a period of time
19      when they're not patrolling?
20                  A.     Yes.     They would be conducting
21      what are known as shake-downs, where
22      they're searching for contraband throughout
23      the unit, okay.             They're doing security
24      checks, ensuring that, you know, doors are
25      secured, you know, bars are not being

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 36 of 121



                                                                  Page 35

1                                  M.C. WARD
2       tampered with.            Things like that.            You
3       know, throughout that period of time, those
4       were some of the things that the officers
5       would do when they're making their rounds.
6                   Q.       Well, when they're making their
7       rounds.            But there's also a period of time
8       when they're not doing rounds, when they
9       would just be at their posts; is that
10      correct?
11                  A.       Correct.     Yes, sir.
12                  Q.       And they have to make at least
13      one round every 30 minutes, correct?
14                  A.       That's correct, sir.
15                  Q.       So when they're not, how long
16      does it take to make a round?
17                  A.       It all depends.            In the open
18      bay unit, it would be a little bit longer.
19      Because, again, they should go through
20      those units -- you have so many units in
21      the area -- just to make sure, you know,
22      everyone's okay.            You go down to the next
23      unit -- I mean the next tier, the next
24      tier.            It's a little bit different than
25      when you're in a secure unit, where you

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 37 of 121



                                                                  Page 36

1                                   M.C. WARD
2       just, you know, make your rounds and put a
3       flashlight through the door and keep going.
4                   Q.       During this time period of,
5       let's say, 2015, May, April, June -- we'll
6       go back to January.                Were there any issues
7       in this particular housing unit involving
8       synthetic marijuana, K2?
9                   A.       I don't recall that being
10      specific to that tier.                  I know that whole
11      K2 thing, even for me as a captain, was
12      fairly new.            And we were still trying to
13      understand it, you know, what it was.
14      Because I was under the assumption that --
15      well, not just me, but -- you know, we
16      didn't know whether it was drugs or whether
17      it was -- you know, because they were
18      selling it at stores in the city at that
19      time.            So we really didn't know what we had
20      on our hands.
21                  Q.       Do you know whether or not any
22      K2 was brought into MCC during that time
23      period?
24                  A.       Yes.   There was K2 brought into
25      the institution during that time period.

                                    Diamond Reporting
     877.624.3287                   A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 38 of 121



                                                                  Page 37

1                                 M.C. WARD
2                   Q.   During that time period, would
3       K2 be considered a contraband, something
4       that prisoners shouldn't possess?
5                   A.   Yes, sir.        K2 was contraband,
6       yes.
7                   Q.   And it was prevalent within the
8       prison at that time?              Would that be fair to
9       say?
10                  A.   I wouldn't say prevalent.                  But
11      it was there.
12                  Q.   Would there be any kind of
13      disputes between prisoners over K2 for any
14      reason that you're aware of during that
15      time period?
16                  A.   No.
17                  Q.   Do you know if people were
18      dealing K2 during that time period?
19                  A.   Yes.
20                  Q.   Within the prison?
21                  A.   Within the prison, sir, yes.
22      That's correct.
23                  Q.   Do you know if my client,
24      Roberto Grant, was involved in any kind of
25      these allegations against him involving

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 39 of 121



                                                                  Page 38

1                                 M.C. WARD
2       dealing K2?
3                   A.   I will say this, sir.               That
4       while I'm not 100 percent sure, I do recall
5       not just basically K2, but that Grant was
6       involved in some sort of contraband prior
7       to that.
8                   Q.   Drugs?       Something else?
9                   A.   I think drugs, sir.
10                  Q.   Do you know if he was dealing
11      or there were allegations that he was
12      dealing?
13                  A.   I would say allegations of him
14      dealing, sir.
15                  Q.   Did you institute or do you
16      know if anyone instituted an investigation
17      regarding that?
18                  A.   It would not have been me.                  It
19      would have been my special investigative
20      agent or my special investigative
21      supervisor, sir.
22                  Q.   Fair enough.
23                       During your time period over at
24      MCC, do you know whether or not any inmates
25      got into altercations over, you know,

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 40 of 121



                                                                  Page 39

1                                 M.C. WARD
2       contraband or drugs that may have been
3       being dealt at MCC?
4                   A.   Yes, sir.        Yes, sir.         There
5       would be numerous incidents of altercations
6       based on drugs as the contraband.
7                   Q.   Physical altercations?
8                   A.   Yes, sir.        Physical
9       confrontations.
10                  Q.   Do you know whether in this
11      particular housing area that would apply as
12      well, there would be instances of --
13                  A.   I don't know of any specific
14      incident.        But again, you know, we're
15      talking federal prison, open bay unit.
16      Again, yes, I would have assumed during my
17      period of time there that that would have
18      happened.        No doubt.
19                  Q.   Are open bay units more prone
20      to having incidents between prisoners, as
21      opposed to ones that just have cells?
22                  A.   Yes, sir.
23                  Q.   Because there's more
24      interaction between the prisoners; is that
25      correct?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 41 of 121



                                                                  Page 40

1                                  M.C. WARD
2                   A.       Yes, sir.
3                   Q.       Did you feel, during this time
4       period, that you would need some more
5       security oversight of COs in these types of
6       units that had open bays?
7                   A.       No, sir.     I didn't feel that
8       way.
9                   Q.       You felt that, it was the
10      evening, it was appropriate just to have
11      one CO patrolling the unit that housed over
12      90 inmates?
13                  A.       Yes, sir.
14                  Q.       Is that a BOP regulation, or is
15      that just what you felt in terms of
16      managing the operations?
17                  A.       Well, BOP regulations.            There
18      were certain staffing guidelines that we
19      followed as far as when we staff units.                          I
20      don't recall when I first came into the
21      bureau, you would have two officers per
22      unit.            And over the years, that went down
23      because of staffing issues to one officer
24      to a unit.
25                  Q.       So there were staffing issues

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 42 of 121



                                                                  Page 41

1                                 M.C. WARD
2       that led to the one officer change?
3                   A.   I think at bureau-wide.                 Not
4       just at MCC.          This is something throughout
5       the entire bureau, when they put together
6       staffing guidelines.              They said that, you
7       know, one officer sufficed to run a housing
8       unit, basically.
9                   Q.   Do you know when this occurred?
10                  A.   I don't.
11                  Q.   So this new policy was in
12      effect at the time of the incident
13      involving my client; is that correct?
14                  A.   Yes, sir.
15                  Q.   Do you recall the incident
16      involving my client?
17                  A.   I do.
18                  Q.   What do you recall?
19                  A.   I recall getting the call from
20      my operations lieutenant that there was a
21      situation in the unit involving an inmate,
22      and the inmate had to be evacuated to the
23      hospital.
24                  Q.   Do you recall who your
25      operations lieutenant was at that time?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 43 of 121



                                                                  Page 42

1                                 M.C. WARD
2                   A.   I think it was Lieutenant
3       Delaney, Patrick Delaney.
4                   Q.   And he just informed you that
5       this was occurring?              Did he need any
6       approvals or anything from you?
7                   A.   No.     Negative.         He didn't need
8       any approvals for anything.                    There was
9       notifications and I would have to notify
10      the warden, or the associate warden.                        Or
11      the duty officer would have made those
12      notifications, as well.                 Any time an inmate
13      went out of the institution unauthorized or
14      not scheduled, we would be notified.
15                  Q.   Did he inform you of the
16      condition that Grant was in at the time
17      that he had to be evacuated from the unit?
18                  A.   Yes.     He said that he was
19      unresponsive.           I think he was unresponsive
20      at the time when I got the call.
21                  Q.   Did you receive any other facts
22      involving what had occurred at that time?
23                  A.   At that time, no.              Going into
24      the next day, yes.
25                  Q.   Were you on duty at the time

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 44 of 121



                                                                  Page 43

1                                 M.C. WARD
2       that you were notified?
3                   A.   As a captain, I'm on duty 24
4       hours a day, sir.
5                   Q.   But were you actually at the
6       facility at that time?
7                   A.   No, sir.        I would have been
8       home.
9                   Q.   After you received this
10      notification what, if anything, did you do?
11                  A.   I would have notified my
12      supervisor, which would have been the
13      associate warden.             Who would have then
14      notified the warden.
15                  Q.   Did you notify the associate
16      warden?
17                  A.   I would have.           I mean, that was
18      procedure, so I know I would have notified
19      the associate warden.
20                  Q.   After you did that, what, if
21      anything, did you do?
22                  A.   I would have just stood by,
23      waited for further updates on the situation
24      with the inmate going out to the hospital,
25      ensuring that we had enough staff, as far

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 45 of 121



                                                                  Page 44

1                                 M.C. WARD
2       as security to get the inmate to the
3       hospital and so forth.                So I would have
4       just stood by to ensure everything, you
5       know, went according to the procedures, per
6       the phone call.
7                   Q.   Do you recall anything specific
8       that you did?          I understand that's what you
9       would normally do, but did you --
10                  A.   No, I can't recall anything
11      specific I would have done.                    I know I would
12      have came to work a little bit earlier than
13      normally that next day, once I got the
14      information that the inmate passed away.
15                  Q.   Do you know what the inmate
16      passed away from?
17                  A.   At the time, that day, no, sir.
18                  Q.   Did you hear any kind of rumors
19      or any kind of thoughts -- before you
20      actually learned what he died from, did you
21      hear anything prior to that, what he may
22      have died from?
23                  A.   Yes, sir.
24                  Q.   What was that?
25                  A.   It was K2.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 46 of 121



                                                                  Page 45

1                                 M.C. WARD
2                   Q.   K2 overdose?
3                   A.   Yes, sir.
4                   Q.   Do you recall who told you
5       that?
6                   A.   Again, it would have my special
7       investigative supervisor who would have
8       told me that.          But, as you stated earlier,
9       like with rumors, we found out -- I found
10      out the next day that several inmates had
11      also overdosed on K2 in that same -- on
12      that same tier where Inmate Grant was.
13      They actually -- I think there were maybe
14      three or four other inmates.                   And the other
15      inmates tried -- took them either in the --
16      you know, the shower or in the toilet area,
17      and were putting water on their faces to
18      revive them.          I remember that specifically,
19      you know, hearing that news.                   That there
20      were several of the inmates on the tiers
21      themselves who had also overdosed.                       And
22      they were able to bring those inmates back.
23      When it came to Grant, he was unresponsive
24      to the point that that didn't happen.
25                  Q.   What did you actually learn the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 47 of 121



                                                                  Page 46

1                                 M.C. WARD
2       next day, aside from what you just told me,
3       about the death involving my client?
4                   A.   At that point, the FBI would
5       have been notified.              I would have
6       notified -- as the captain, I would have
7       notified the FBI to come in and -- to do
8       their part.         Which is to conduct a full
9       investigation.           The FBI would conduct a
10      full investigation involving an inmate
11      death within federal property.
12                  Q.   And the FBI was called in on
13      this particular instance?
14                  A.   Yes, sir.
15                  Q.   Did you speak to anyone at the
16      FBI regarding this incident?
17                  A.   I do recall speaking to our
18      agent, but not -- at that time we didn't
19      have facts about what happened.                     So it
20      would have just been basic, you know,
21      talking to the agent about, okay, this is
22      the situation that we have and that's it.
23      They will handle the investigation, not us.
24      We would have turned over everything that
25      we had at the time to the FBI.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 48 of 121



                                                                  Page 47

1                                 M.C. WARD
2                   Q.   Did your staff investigate at
3       all and turn over -- do you know what they
4       turned over to the FBI?
5                   A.   I don't know what they turned
6       over to the FBI.            No, sir.
7                   Q.   Were you involved in the
8       investigation at all?
9                   A.   No.     Not at that point.              My
10      SIA, which is special investigation agent,
11      he would have turned over any documents,
12      memorandums, interviews from other inmates
13      on the tier, any type of drug paraphernalia
14      from the unit itself.               He would have
15      gathered all that information and turned
16      that over to our FBI agent.
17                  Q.   Do you know if any drug
18      paraphernalia or drugs themselves were
19      seized at that time?
20                  A.   I don't recall at this time,
21      sir.
22                  Q.   What was the next thing that
23      you were involved in regarding the death of
24      my client?
25                  A.   I think at that point, once the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 49 of 121



                                                                  Page 48

1                                 M.C. WARD
2       FBI took it over, the bureau of prisons at
3       that point in time would have waited for
4       them to finish conducting their
5       investigation.           There were things that we
6       were being told, you know, off the record,
7       basically.         But other than that, you know,
8       it wouldn't have been up to us now to
9       proceed to conduct our investigation.
10                  Q.   Were you told anything off the
11      record about it?
12                  A.   Yes.
13                  Q.   What were you told?
14                  A.   That he had a family member, a
15      woman, who had came in to the visit that
16      day and had brought him in some drugs.
17                  Q.   K2 or something else?
18                  A.   K2.
19                  Q.   And at that point you didn't
20      know whether or not it was drugs, it was
21      just something that they sold in stores,
22      and she brought it in?
23                  A.   Yes.
24                  Q.   But it's still contraband?
25                  A.   Exactly.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 50 of 121



                                                                  Page 49

1                                 M.C. WARD
2                   Q.    How did they know that she
3       brought something in?
4                   A.    I think through the
5       investigation, they would have pulled the
6       cameras.         And through the video footage, I
7       think they would have seen something that
8       would have alerted them that possibly
9       exists that she could have passed something
10      to him.
11                  Q.    Are those cameras regularly
12      monitored?
13                  A.    Yes, sir.
14                  Q.    If something was observed that
15      may have been suspicious, should your staff
16      or whoever was manning the cameras or the
17      security at the time in the area that this
18      supposed handoff occurred, would they have
19      stopped it?
20                  A.    During the time that it
21      happened, in real time, yes, they would
22      have stopped it.            If they didn't see it
23      because there were so many other things
24      going on, you know they're still reviewing
25      other things that are happening during the

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 51 of 121



                                                                  Page 50

1                                  M.C. WARD
2       visit, they may not have caught it at that
3       time.            But then after this incident, you
4       know, you go back, view the tapes again,
5       now they may have saw something at that
6       point in time that would have alerted them
7       that the family member or the person who
8       came into the facility to visit Inmate
9       Grant would have given him something.
10                  Q.       Was this captured on video
11      surveillance?
12                  A.       Again, it's been so long.              I
13      was made aware that he had a visit that day
14      and that something was given to him at that
15      visit.            Even to the point where I do recall
16      the FBI agent saying to me that they were
17      going to conduct an investigation on the
18      female who came to visit him that day.                          So
19      from that, I felt strong enough that they
20      had evidence or information that something
21      was brought into Grant by someone.
22                  Q.       When prisoners have visitors,
23      are they searched prior to going back to
24      their housing area after the visit is
25      concluded?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 52 of 121



                                                                  Page 51

1                                 M.C. WARD
2                   A.   Yes, sir.
3                   Q.   Do you know if Mr. Grant, as a
4       matter of course, would have been searched
5       after this visit?
6                   A.   As you said, as a matter of
7       course, yes, sir, he would have been
8       searched.
9                   Q.   Do you have any issues with any
10      COs that may have been assigned to the
11      visiting area to search prisoners of being
12      bribed or not properly doing their job in
13      searching prisoners for contraband?
14                  A.   At that time I don't recall
15      that, sir.         No.
16                  Q.   So there was allegedly a
17      handoff, and after the visit he would have
18      been searched as a matter of course prior
19      to going back to his housing area?
20                  A.   Are you asking me, counsel?
21                  Q.   Yes.     Is that correct?
22                  A.   Yes.     He would have -- again,
23      if he was given something, he would have
24      either swallowed it, you know, done
25      something with it.             He would have been

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 53 of 121



                                                                  Page 52

1                                 M.C. WARD
2       strip searched by our staff.                   Then he would
3       have went back to his housing unit at that
4       time and that's it.              So he would have had
5       to strip search prior to leaving the
6       visiting area.
7                   Q.     So it wouldn't just be a
8       pat-down, it would be an actual strip
9       search, where you cough?
10                  A.     Exactly.
11                  Q.     K2, it comes in various forms;
12      is that correct?
13                  A.     Again, I was not so familiar
14      with it at that time, you know, because it
15      was still something fairly new, even to the
16      bureau.          But they said that there were --
17      it comes in several different forms.                        It
18      could be smoked, there was incense.                       There
19      were so many different things.                    Marijuana
20      that's laced.
21                  Q.     It could be sprayed on paper
22      and they could smell the paper?
23                  A.     Yes, sir.
24                  Q.     And it could look like
25      marijuana, things like that?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 54 of 121



                                                                  Page 53

1                                 M.C. WARD
2                   A.    Yes, sir.
3                   Q.    It could smell, it would have
4       kind of a pretty pungent odor?
5                   A.    Yes, it did.          I do recall that.
6                   Q.    Do you know whether or not any
7       of your staff were investigated in relation
8       to either the drug smuggling -- alleged
9       smuggling, I should say, of the K2 drug,
10      and/or the death of my client by the FBI?
11                  A.    The FBI would have interviewed
12      any staff that were on duty in that unit
13      that day.         As well as the lieutenant.                 Or
14      as well as anyone who would have come into
15      contact with Inmate Grant during the visit.
16      You know, they would have spoken to anyone
17      that had any contact with that inmate that
18      day.         Yes, sir.
19                  Q.    You weren't interviewed by the
20      FBI, correct?
21                  A.    Correct.       I was not.
22                  Q.    Do you know if Lieutenant
23      Patrick Delaney was?
24                  A.    I didn't see his report, but I
25      would assume that he was.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 55 of 121



                                                                  Page 54

1                                 M.C. WARD
2                   Q.   What about Officer Kerns?
3                   A.   Again, I would assume that he
4       was.
5                   Q.   Do you know if anyone else
6       might have been interviewed?
7                   A.   I'm not sure.           Maybe the
8       officers in the visiting room, sir.                       But I
9       don't want to say what I don't know for
10      sure.
11                  Q.   Aside from what you told me, do
12      you recall any other information that
13      you've learned in relation to my client's
14      death?
15                  A.   No, sir.
16                  Q.   Were you the one that made the
17      referral to the FBI of this?
18                  A.   My SIS or my SIA, special
19      investigative agent at that time, I think
20      her name was Mary Wade Jones, she would
21      have been the one to make that.
22                  Q.   Do you know whether or not one
23      was actually done in order to get the FBI
24      involved?
25                  A.   As far as what would actually

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 56 of 121



                                                                  Page 55

1                                 M.C. WARD
2       be done?
3                   Q.   No.
4                        Do you know whether or not it
5       was done to get the FBI involved?
6                   A.   Yes.     I spoke with the FBI
7       agent that day.
8                   Q.   Do you know the basis for the
9       request of the investigation by the FBI by
10      your staff?
11                  A.   It would be a phone call from
12      the special investigative agent at MCC to
13      the FBI agent assigned to our facility,
14      notifying that agent of an inmate death.
15      And then that agent would then come into
16      the institution and begin his
17      investigation.
18                  Q.   Do you need a like a referral
19      reason to get the FBI involved, why it's
20      been referred?
21                  A.   Yes.
22                  Q.   Do you know what the reason was
23      in this particular instance?
24                  A.   Because the inmate passed away.
25                  Q.   Do you know whether or not it

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 57 of 121



                                                                  Page 56

1                                 M.C. WARD
2       was deemed a drug overdose, or a homicide,
3       or something else?
4                         MR. ISSACHAROFF:             Off the
5                    record.
6                         (Whereupon, an off-the-record
7                    discussion was held.)
8                         MR. LAUFER:         Read back the last
9                    question, please.
10                        (Whereupon, the referred-to
11                   question was read back by the
12                   reporter.)
13                  A.    Again, I didn't get the report
14      after the investigation was concluded.                         I
15      think initially we felt it was a drug
16      overdose.         But again, not being privy to
17      the coroner's report or anything like that,
18      you know, we went off of a drug overdose.
19      And I think the reason we did that was
20      because, again, there were several other
21      inmates in the unit who also had overdosed,
22      but they were able to revive them.
23                  Q.    Do you know if any other
24      inmates passed out or had any issues?
25                  A.    They had passed out during that

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 58 of 121



                                                                  Page 57

1                                  M.C. WARD
2       evening and other inmates in the unit
3       stated that they had poured water on their
4       face to bring them back to, in a sense.                          So
5       that led me, as the captain, to believe
6       that it was something that they ingested.
7       You know what I'm saying?                  Because it was
8       not just Inmate Grant, it was several other
9       inmates in that unit that I can recall who
10      also passed out from something dealing with
11      what Grant had, also.
12                  Q.    Did you ever get a chance to
13      review the toxicology for my client?
14                  A.    No, sir.
15                        MR. LAUFER:         Off the record.
16                        (Whereupon, an off-the-record
17                   discussion was held.)
18                        MR. LAUFER:         I have here US 304
19                   and 305.     I guess for this purpose,
20                   we'll mark it as Plaintiff's 1 for
21                   this deposition you reviewed.
22                        (Whereupon, US 304 and 305 were
23                   marked as Plaintiff's Exhibit 1 for
24                   identification as of this date by the
25                   Reporter.)

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 59 of 121



                                                                  Page 58

1                                 M.C. WARD
2                   Q.   Are you familiar with this
3       two-page document?
4                   A.   Me, sir?
5                   Q.   Yes.
6                   A.   Yes.
7                   Q.   What do you know this two-page
8       document to be?
9                   A.   That's just the FBI referral
10      investigating an inmate death.
11                  Q.   Was this document created in
12      the ordinary course and scope of FBOP's
13      business investigating my client's death?
14                  A.   Yes.
15                  Q.   At the top of the document,
16      does it give a referral reason?
17                  A.   I'm not looking at the document
18      right now.         Give me a second.
19                  Q.   Sure.
20                  A.   Yes.     It says homicide.
21                  Q.   Do you know when this referral
22      was made?
23                  A.   It shows four days after the
24      incident, which would have been the 22nd.
25                  Q.   And this was prior to getting

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 60 of 121



                                                                  Page 59

1                                 M.C. WARD
2       the autopsy report of my client; is that
3       correct?
4                   A.   I wouldn't know the answer to
5       that question, sir.              Because I wouldn't
6       know whether or not the autopsy report came
7       through or not.
8                   Q.   Do you have any idea why they
9       referred it as a homicide?
10                  A.   I think initially -- okay.
11      Again, I don't like to assume under oath.
12      But because the officer not knowing what
13      took place going into unit and the inmate
14      is unresponsive could be for numerous
15      conditions.         At the time I don't think they
16      knew what happened.              So with that report,
17      they would have probably put that down
18      until they got the autopsy findings back to
19      show exactly what happened which resulted
20      in Inmate Grant's death.
21                  Q.   But there were other
22      classifications they could have put down as
23      the reason for referral, simply inmate
24      death; is that correct?
25                  A.   Yes.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 61 of 121



                                                                  Page 60

1                                  M.C. WARD
2                   Q.       Do you have any idea why they
3       put down inmate homicide, aside from what
4       you already told us?
5                   A.       No, sir.     I don't know why they
6       put it down as a homicide.
7                   Q.       Fair enough.
8                            I think you may have answered
9       this.            I apologize if I'm repeating myself
10      in any way.
11                           Prior to the incident involving
12      my client's death, how long were you a
13      captain?
14                  A.       I was a captain for total of
15      six years.
16                  Q.       And -- go on.
17                  A.       As a captain at MCC, as well as
18      a captain at Fairton.                And if you want to
19      include my deputy captain time at Brooklyn,
20      it would be a total of nine years.
21                  Q.       Is there anything else that you
22      can tell me that you haven't already told
23      me regarding the incident involving my
24      client and his death?
25                  A.       No, sir.

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 62 of 121



                                                                  Page 61

1                                 M.C. WARD
2                   Q.    What were the rumors again that
3       you heard as the basis for my client's
4       death?
5                   A.    The next day, I was told that
6       there were several inmates in the unit also
7       who had passed out that evening, where
8       other inmates in the unit themselves placed
9       them, I think, in the shower area or in the
10      bathroom area to place some water on them
11      to bring them out of the state that they
12      were in.         They had passed out.             When it
13      came to Mr. Grant, the attempt was made to
14      do the same thing, but he didn't come
15      around.
16                  Q.    Do you know if he was actually
17      brought into a shower?
18                  A.    That's what I was told.                That
19      he was brought into either a shower or
20      bathroom area, where they would maybe get
21      the water out of the toilet or the shower.
22      I just remember that so much, you know, the
23      inmates saying that there were several of
24      the inmates that they had to drag into the
25      shower area in order to try to revive them.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 63 of 121



                                                                  Page 62

1                                  M.C. WARD
2       Because they had -- they must have ingested
3       the same thing that Mr. Grant had ingested
4       or something happened to them which may
5       have happened to him, also.
6                   Q.       In this particular tier where
7       Mr. Grant was found, how far are the bunks
8       away from where the showers or bathroom
9       are, the facility?
10                  A.       They're right there.           I'm
11      almost sure -- it's been a while, but I
12      think they're close by where -- you know,
13      ten steps places them in the shower area or
14      the bathroom area, where there's access to
15      water and things like that.
16                  Q.       So there were multiple inmates
17      that supposedly OD'd on K2 that night and
18      they were being dragged into this area to
19      be reviewed by other inmates?
20                  A.       Yes, sir.
21                  Q.       During this time period, the
22      officer on duty had no idea any of this was
23      going on?
24                  A.       Again, I don't know that for a
25      fact.            You know what I'm saying?           I mean,

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 64 of 121



                                                                  Page 63

1                                 M.C. WARD
2       inmates are smoking in tiers, you know.
3       Inmates will smoke.              It's hard to tell, you
4       know, if he was someplace, you know, doing
5       something, making rounds on another tier
6       when it happened.             It's hard to tell.
7                   Q.   As I think you testified
8       earlier, K2 has a distinctive smell?
9                   A.   Yes.     That's correct.
10                  Q.   So if inmates were engaging in
11      K2 and it produced that kind of smell, what
12      would, if anything, be the responsibility
13      of the officer on the duty to do in dealing
14      with that?
15                  A.   Well, again, a lot of times
16      inmates would burn -- they would try to
17      burn like orange peels to disguise
18      different smells like when they would try
19      to go use the restroom in order cover up
20      the different odors, you know.                    They would
21      burn orange peels.             And we would always
22      find those things during shake-downs.                        You
23      weren't authorized any type of lighters, or
24      matches, or anything like that.                     So they
25      made those with batteries and wires in

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 65 of 121



                                                                  Page 64

1                                 M.C. WARD
2       order to create fires.                So again, if he had
3       smelled it -- I mean, it wasn't as if they
4       would smoke right out in the open.                       They
5       would go into the stalls, the restroom
6       stalls, and smoke in those areas like that.
7                   Q.   Essentially, you're not allowed
8       to burn things, whatever it may be?
9                   A.   That's correct, sir.
10                  Q.   Or create fires in any way in
11      these areas?
12                  A.   That's correct, sir.
13                  Q.   Inmates at any time?
14                  A.   At any time.
15                  Q.   So this was a reoccurring issue
16      prior to my client's death?
17                  A.   Yes, sir.
18                  Q.   If the officer on duty smelled
19      anything burning, what, if any, procedures
20      would he follow in addressing that?
21                  A.   What an officer would have
22      done, he would have walked up into the --
23      on the tier where he smelled the odor, and
24      he would have possibly walked around to see
25      if he could, you know, find the contraband

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 66 of 121



                                                                  Page 65

1                                   M.C. WARD
2       or the person who would have -- you know,
3       where the odor was coming from in that area
4       to see if he could find some kind
5       contraband.          That's what he would have
6       done, you know, more than likely.
7                   Q.     Would he have called for
8       backup?
9                   A.     No.   Not for a situation like
10      that, sir.
11                  Q.     Would he have to actually enter
12      the tier through the gate, and then we
13      would conduct the investigation in that
14      manner?          Or would he just flash his light
15      inside the gate?
16                  A.     Right.      Either/or.        He could
17      go, okay, into the gate, or he could, you
18      know, take his flashlight and look in the
19      area to see if he noticed something that
20      was amiss or -- you know.
21                  Q.     Do you recall if you
22      interviewed Officer Kerns at any point
23      involving this particular incident?
24                  A.     As a captain, I would not have
25      interviewed him.             No, sir.

                                    Diamond Reporting
     877.624.3287                   A Veritext Company            www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 67 of 121



                                                                  Page 66

1                                 M.C. WARD
2                   Q.   Do you know who would have?
3                   A.   Yes.     It would have been my
4       special investigative agent and it would
5       have been the FBI agent.
6                   Q.   To your knowledge, while these
7       inmates were being dragged that were passed
8       out and being brought into the bathroom,
9       assuming Officer Kerns was assigned to the
10      housing area that night and he looked
11      through the grill, would he have been able
12      to observe this?
13                  A.   Depends upon where he was at in
14      the unit, sir.           Because, again, inmates
15      would not have made a lot of commotion in
16      that type of situation to draw attention to
17      themselves until they felt that it was, you
18      know, something that was really dangerous
19      had taken place.            So they would have -- you
20      know, if someone would have smoked or
21      something like that and they would have
22      noticed that the person had a reaction to
23      it and, you know, them just trying to
24      helped, would have dragged that person to
25      the shower, got some water on them, and

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 68 of 121



                                                                  Page 67

1                                 M.C. WARD
2       placed them back in their bunk.                     Because
3       that's what I heard the next day had
4       happened.        Several of the inmates that had
5       also had a reaction to something that was
6       ingested in that unit that night, which
7       resulted in them being placed in the
8       showers and then reviewed and brought back
9       to their bunks.
10                  Q.   So I guess my question is, if
11      Officer Kerns, or Kerns, if I'm not
12      mispronouncing his name, flashed his light
13      to the tier, to the grill, I'm assuming
14      that's how he would do it, he wouldn't
15      actually enter the area, would he be able
16      to observe prisoners doing this, dragging
17      prisoners --
18                  A.   Yes.
19                  Q.   He would be able to see it?
20                  A.   He would be able to see it.
21      Most certainly.           Yes, sir.
22                  Q.   Did you come to learn what
23      caused my client's death at any point?
24                  A.   No, sir.        I ended up retiring
25      six months later.             And with MCC, we have so

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 69 of 121



                                                                  Page 68

1                                 M.C. WARD
2       many cases going on, not just inmate death
3       cases, but misconduct cases and, you know,
4       a little bit of everything going.                      Once the
5       FBI has the case, we pretty much step back
6       until they conduct their investigation and
7       their findings to report back to the bureau
8       as to exactly what happened.                   I think I had
9       retired before that information came out.
10                  Q.   Did you ever have a chance to
11      review my client's autopsy report?
12                  A.   No, sir.        Not at all.
13                  Q.   How about his toxicology
14      report?
15                  A.   No, sir.
16                  Q.   If I told you that he was
17      tested for synthetic marijuana and it was
18      not found in his system, nor were any other
19      illicit substances found in his system,
20      would that refresh your recollection?
21                  A.   No, sir.        Because, to the best
22      of my recollection, was that it had
23      something to do with an illegal substance,
24      which resulted in all of those other
25      inmates passing out, as well.                    I mean, we

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 70 of 121



                                                                  Page 69

1                                 M.C. WARD
2       had confidential informants in the unit who
3       stated that it wasn't just Grant who got
4       affected.        It affected other inmates in the
5       unit, as well.           Again, at the time we
6       didn't really know -- we didn't even have
7       tests for the K2 drug.                We didn't have the
8       proper testing procedure.                  So again, you
9       know, for us it was a drug overdose.
10                  Q.   Did any of your investigators
11      ever find that my client had suffered any
12      kind of blunt force trauma?
13                  A.   No, sir.
14                  Q.   Did you come to learn from
15      anyone that my client showed signs that he
16      was choked?
17                  A.   No, sir.
18                  Q.   That he had injured his hyoid
19      bone, or his hyoid bone was injured?
20                  A.   No, sir.
21                  Q.   Were you ever made aware that
22      my client was actually murdered?
23                  A.   Was I made aware that he was
24      murdered?
25                  Q.   Yes.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 71 of 121



                                                                  Page 70

1                                 M.C. WARD
2                   A.   No, sir.        Not at all.
3                   Q.   Did you ever observe my
4       client's body around the time of the
5       incident, after this incident occurred?
6                   A.   No, sir.
7                        But what I will say is that
8       there was something in reference to the CPR
9       that was being performed.                  Because I think
10      so many staff attempted to perform CPR on
11      him at the time.            And so that kind of, you
12      know, through the months, something came up
13      about the level of CPR was not done
14      properly, which could have exacerbated
15      whatever condition he had, which could have
16      possibly resulted.             But there was never any
17      concrete -- I never got full concrete
18      information that that's what happened.
19                  Q.   Do you know if my client's body
20      was ever dropped on the ground while he was
21      being removed from his bunk?
22                  A.   I did not get information that
23      Mr. Grant was dropped on the ground.                        No.
24                  Q.   Or maybe that his head hit the
25      ground while he was being moved?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 72 of 121



                                                                  Page 71

1                                 M.C. WARD
2                   A.   No, sir.
3                   Q.   Were you ever made aware that
4       he had injuries to his throat and neck?
5                   A.   I was made aware, as I stated
6       before, about something that -- a rumor
7       again, in reference to the CPR that was
8       performed that may have had something to do
9       with injuries that he had.
10                  Q.   You heard rumors that someone
11      didn't properly do CPR, which --
12                  A.   No.     Not that they did it
13      improperly.         But that amount of CPR that
14      was done resulted in certain marks that he
15      had on his body.            You know what I'm saying?
16      Like say, for instance, you have five
17      different people giving someone CPR from
18      different levels of pressure from the CPR
19      itself would cause certain things to happen
20      with the body.           I do remember that.
21                  Q.   Doing CPR, that wouldn't cause
22      any injuries to the throat or neck, would
23      it?
24                  A.   If done improperly.              But I
25      don't know that that happened.                    So again, I

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 73 of 121



                                                                  Page 72

1                                 M.C. WARD
2       didn't receive that information, sir.
3                   Q.   When you're doing CPR, you're
4       doing a number of different things, like
5       chest compressions; is that correct?
6                   A.   Yes, that's correct, sir.
7       You're doing head lift, chin -- you know,
8       head lift, chin up, chin down, and
9       breathing, and then chest compressions and
10      so forth.
11                  Q.   And you're breathing into the
12      mouth and things of that nature?
13                  A.   Yes, sir.
14                  Q.   So you were not doing anything
15      to the neck or throat, per se?
16                  A.   You are tilting the head back.
17                  Q.   Right.
18                  A.   Lifting the chin.             So your hand
19      is around that area right there.                     Not that
20      you're placing anything here, but you are
21      in that vicinity because you have to
22      control the head.             In order to open up the
23      mouth, you're dropping the chin.                     So your
24      hand is in that area.
25                  Q.   Okay.      Fair enough.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 74 of 121



                                                                  Page 73

1                                 M.C. WARD
2                        I think you discussed you had
3       SIS training, right?
4                   A.   Yes, sir.        I went to SIS
5       training.
6                   Q.   When was that again that you
7       went for SIS training?
8                   A.   I'm not really sure, sir.                  I
9       went to the bureau of prisons special
10      investigative supervisor training, yes.                          I
11      am a graduate of that course.
12                  Q.   Aside from what you've already
13      mentioned, did you have any other role in
14      investigating Grant's death?
15                  A.   No, sir.
16                  Q.   Aside from my client's death,
17      have you, throughout your entire career,
18      investigated any other prisoner's death?
19                  A.   No, sir.
20                       I think that was one of the
21      reasons why, for me, I remembered it.
22      Because after 20 years, I said I'm going to
23      walk away without having an inmate die on
24      my watch, and then that happened.                      And so
25      for me, that was why I remembered so many

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 75 of 121



                                                                  Page 74

1                                 M.C. WARD
2       small things about it.
3                   Q.    I think we discussed it before.
4       I apologize.
5                         You discussed how often the
6       unit officer is supposed to observe
7       inmates.         There has to be once every half
8       hour, I think you mentioned?
9                   A.    Yeah.     30-minute rounds.
10      30-minute checks.
11                  Q.    And that he patrols the area?
12                  A.    That's correct, sir.
13                  Q.    How would he go about doing
14      anything aside from just patrolling the
15      area?
16                  A.    He would conduct searches,
17      contraband searches, which we call
18      shake-downs.          He would do security checks,
19      looking at the -- ensure that bars are not
20      being tampered with, doors are secured.
21      Things of that nature.
22                  Q.    I think we discussed earlier
23      that K2 was prevalent within the prison
24      back in 2015?
25                  A.    When you say prevalent, I think

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 76 of 121



                                                                  Page 75

1                                 M.C. WARD
2       I said earlier that I wouldn't use the term
3       prevalent.         Because during that period of
4       time it was still a new form of synthetic
5       marijuana or drug that we really didn't
6       understand fully.
7                   Q.   I understand.
8                        But it was around.              It was
9       definitely active?
10                  A.   Yes, sir.
11                  Q.   Do you think Grant's
12      involvement in possibly distribution of K2
13      was a factor in his death?
14                  A.   I feel that way, sir.               Yes,
15      sir.
16                  Q.   Why do you feel that way?
17                  A.   Because at the time, again,
18      what the other inmates in the unit were
19      saying, that he had given other inmates
20      that drug.         Which resulted in them passing
21      out, as well.          And based on the fact that
22      it was his, that, you know -- you know,
23      it's his supply, so he can use as much as
24      he wants.        Which resulted in him possibly
25      overdosing from it.              Because there were

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 77 of 121



                                                                  Page 76

1                                  M.C. WARD
2       other inmates in that unit that were
3       affected by what he had given them, or what
4       they had purchased from him.                   I do remember
5       that, sir.
6                   Q.       You think the other inmates
7       were upset with Mr. Grant regarding the K2
8       that was distributed, allegedly, by him?
9                   A.       Not that I -- I never got that,
10      sir.         No.
11                  Q.       What is your responsibility as
12      a captain preventing the introduction of K2
13      into the institution?
14                  A.       My responsibility is just to
15      ensure, as far as the searches that we
16      conduct of all items coming into a federal
17      prison.            The strip searches that are
18      conducted during inmate visits.
19      Surveillance cameras, ensuring that they're
20      all operational so that we could, you know,
21      monitor these things.               The policies and
22      procedures are posted outside and shared
23      with all the staff on the Title 18, about
24      bringing in any types of drugs or
25      contraband.            And training my staff members,

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 78 of 121



                                                                  Page 77

1                                 M.C. WARD
2       you know, how to search for contraband, how
3       to look for contraband.                 I mean, all those
4       things that come into play.
5                   Q.      Was there any camera
6       surveillance in that particular housing
7       area?
8                   A.      I'm going -- I think there
9       was -- we would have had surveillance
10      cameras, yes, sir.             I don't know if we had
11      any on the range that he was on.                     But I
12      know we had common area cameras that could
13      see into the common area of that unit.                         And
14      you could probably catch a view of the
15      tiers.           You necessarily couldn't see the
16      inmates if they had bunks in the corners or
17      things like that.             But you could still see
18      movement and you can still see the action
19      in the common area of that unit.
20                  Q.      Do you know if any of the
21      surveillance footage would have captured
22      any of the events that we discussed
23      involving my client's death?
24                  A.      Not that I can recall.             I would
25      have reviewed those cameras myself, you

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 79 of 121



                                                                  Page 78

1                                  M.C. WARD
2       know.            And based on the fact that it was an
3       inmate death, I would assume that those
4       tapes would still be in evidence even till
5       today.
6                            MR. LAUFER:       I'm going to call
7                    for production of copies of any of
8                    the surveillance.           I know you
9                    produced some.        I don't know if you
10                   produced from the actual inside of
11                   the housing area.           I'll call for
12                   production of that and any kind of
13                   surveillance involving the supposed
14                   hand to hand transfer of something
15                   from Ms. Morrison to Mr. Grant that
16                   the captain referred to.
17                           MR. ISSACHAROFF:           Okay.
18                  Q.       Now, during the evening hours,
19      these cameras are active, right, in the
20      housing unit?
21                  A.       They're active 24 hours a day,
22      sir.
23                  Q.       Whose duty is it to observe and
24      monitor these cameras?
25                  A.       The special investigative

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 80 of 121



                                                                  Page 79

1                                  M.C. WARD
2       technicians can pull those cameras up to
3       observe them.            Our control center has
4       cameras in their area to be able to see
5       what's going on inside that unit.                      And I
6       had access to those cameras, also.
7                   Q.       I understand accessing the
8       footage afterward.
9                            In real time, does anyone
10      observe the surveillance footage?
11                  A.       I mean, there's so many cameras
12      in the institution that, you know, you only
13      have one or two people that would actually
14      be in the room that we have the monitors,
15      the video monitors.              You only have one
16      working in that room.               So with so many
17      different things going on at one time, you
18      know, they're not looking at -- you know,
19      it's hard to look at 20-something different
20      cameras of 20 different areas at the same
21      time.            So if they noted something, they
22      would have notified the lieutenant.
23                  Q.       Would any of those cameras
24      depict what you described earlier, as
25      inmates bringing other inmates, or

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 81 of 121



                                                                  Page 80

1                                 M.C. WARD
2       dragging, or carrying, or whatever, other
3       inmates to the bathroom to try to revive
4       them?
5                   A.    Those would have to be cameras
6       within the unit within that range where
7       those beds are and everything.                    Those
8       cameras would have to be in there.                       I think
9       we had cameras in there.                 We had cameras in
10      the common areas.
11                        MR. LAUFER:         To the degree that
12                   they exist, I would call for any
13                   surveillance footage that may exist
14                   within the area depicting what
15                   occurred.
16                  Q.    Are you aware of anyone
17      dropping Mr. Grant as he was being
18      transferred to the gurney in the housing
19      unit?
20                  A.    Not that I'm aware of, sir.
21                  Q.    So you didn't hear anything at
22      all about Mr. Grant being dropped in any
23      way when he was being transferred to a
24      gurney?
25                  A.    Not that I'm aware of.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 82 of 121



                                                                  Page 81

1                                 M.C. WARD
2                   Q.   Are all FBOP staff trained in
3       emergency response to medical emergencies?
4                   A.   Yes, sir.
5                   Q.   Tell me about your particular
6       training in that regard.
7                   A.   Oh, boy.
8                        First from the military, as
9       well as in the bureau, it's just basic CPR
10      that you would perform on someone that's
11      not breathing.           Okay.      The use of the AED
12      in our training.            And then again, you have
13      medical staff on board.                 Immediately
14      contacting medical staff to any medical
15      emergency, whatever it may be.                    As a first
16      responder getting there, you assess the
17      situation.         If it's something that you're
18      not trained to do, then you wait for
19      medical staff to arrive.
20                  Q.   Was it part of your duties as a
21      captain to train staff as responders to
22      emergency situations?
23                  A.   Yes.     Every year we have annual
24      training.        And we would go over all type of
25      emergency responses, emergency management.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 83 of 121



                                                                  Page 82

1                                 M.C. WARD
2       Medical staff would give classes, you know,
3       of different medical emergencies, medical
4       situations, how to reaction to them and so
5       forth, in dealing in a correctional
6       environment.
7                   Q.   Are there any additional inmate
8       observation practices at MCC that occurred
9       in 2015 that you haven't already described?
10                  A.   No, sir.
11                  Q.   Did any of these procedures or
12      practices change in any way after my
13      client's death?
14                  A.   I retired right after.                So I
15      wouldn't know, sir.
16                  Q.   Within that six-month time
17      period.
18                  A.   Okay.      No, sir.
19                  Q.   So as part of the unit
20      officer's duties, would they actually enter
21      the tier, you know, through the gate?                         Or
22      would they just only flash the light --
23                  A.   No.     They could enter the tier
24      through the gate.
25                  Q.   Would that be optional for

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 84 of 121



                                                                  Page 83

1                                 M.C. WARD
2       them?
3                   A.    Yes, sir.
4                   Q.    But as they're patrolling, they
5       have the ability to do something like that?
6                   A.    Yes, sir.
7                   Q.    The inmates in this particular
8       housing unit, do they engage in any kind
9       of, like, horseplay?              Any kind of, you
10      know, choking each other, things like that,
11      you know, to pass out or any of that stuff?
12      Are you aware of anything like that?
13                  A.    I mean, inmates are always
14      wrestling and doing, you know, things that
15      we don't necessarily approve of, you know,
16      within the confines of their housing units,
17      you know.         Because those things could turn
18      serious.         But inmates do horseplay, you
19      know, wrestle.           All of those things like
20      that, sir.
21                  Q.    And that's something that they
22      shouldn't be doing and you tell them to not
23      do it?
24                  A.    Yes, sir.       There's an actual
25      violation for that.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 85 of 121



                                                                  Page 84

1                                 M.C. WARD
2                   Q.    And inmates have gotten injured
3       involving engaging in horseplay, correct?
4                   A.    Yes, sir.       That's correct.
5                   Q.    What is the sanction for
6       engaging in horseplay?
7                   A.    I think it's a low sanction for
8       something like that, you know.                    Maybe some
9       extra duty or something.                 But it doesn't --
10      that's not a high level disciplinary action
11      for something like that.
12                        MR. LAUFER:         Lucas, I'm going
13                   to have him review the Form 583.
14                        (Whereupon, 583 form was marked
15                   as Plaintiff's Exhibit 2 for
16                   identification as of this date by the
17                   Reporter.)
18                  Q.    Are you familiar with the
19      document?
20                  A.    Yes, sir.
21                  Q.    Was this document created in
22      the ordinary course and scope of your work
23      at the DOP?
24                  A.    Yes, sir.
25                  Q.    This particular document, I

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 86 of 121



                                                                  Page 85

1                                 M.C. WARD
2       believe it states 390 and 392.
3                         Can you describe for me the
4       contents of the document?
5                   A.    Yes, sir.       It's a report of
6       incident.         Section one is the actual
7       general information.              It will talk about
8       the type of incident.               Section two would be
9       the inmates involved.               If they have inmates
10      involved in that incident.                     Section three
11      is any other inmates involved.                     Any lethal
12      weapon discharge is section four.                      Section
13      five if there is a use of force.                     And
14      section six is the description of the
15      incident.
16                  Q.    What you just described for me,
17      is it consistent with your understanding of
18      what occurred on the evening of my client's
19      death?
20                  A.    From the initial incident, yes,
21      sir.         Because that's not the investigative
22      findings of that.             That's just the initial
23      incident.
24                  Q.    Are you familiar with the
25      investigative findings?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company               www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 87 of 121



                                                                  Page 86

1                                 M.C. WARD
2                   A.     No.   I don't have the 586 or
3       any of the FBI the reports after the fact,
4       sir.         No.
5                   Q.     Did you at any time review any
6       of those documents?
7                   A.     No, sir.
8                   Q.     So you're not aware of what the
9       initial findings were?
10                  A.     No, sir.
11                  Q.     Do you know whether or not you
12      or anyone at MCC conducted an after actual
13      review of this incident?
14                  A.     Again, after the FBI finding
15      and so forth, that would have been done.                           I
16      wasn't privy to that.               I don't recall ever
17      seeing a 586 from that incident, sir.
18                         MR. LAUFER:        Lucas, did you
19                   ever produce the 586 to me?
20                         MR. ISSACHAROFF:            Could you
21                   describe what that would look like to
22                   me?
23                         MR. LAUFER:        It would be like
24                   an after accident review, what the
25                   findings what the FBI did.

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 88 of 121



                                                                  Page 87

1                                 M.C. WARD
2                         THE WITNESS:          583, they both
3                    are together.       583, then you have the
4                    586, which is after accident review.
5                         MR. ISSACHAROFF:             Let me take a
6                    look for that.
7                         I will look and see if that's
8                    something we have and I'll see
9                    whether that can be produced.
10                  Q.    Are you aware of what a
11      mortality review is?
12                  A.    Am I aware of what a mortality
13      review is?
14                  Q.    Yes.
15                  A.    No, sir.
16                        I mean, based on the word, I
17      can -- I have an understanding of what it
18      is.         But no, I wasn't part of that.                No.
19                  Q.    Do you know if anyone was
20      charged in relation to my client's death?
21                  A.    Not that I recall, sir.                Not
22      that I know of, sir.
23                  Q.    Did you have to review any True
24      scope logs for the 24 hours encompassing my
25      client's death?

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 89 of 121



                                                                  Page 88

1                                    M.C. WARD
2                   A.       No, sir.
3                            MR. LAUFER:         I think I made
4                    this call for production of those
5                    logs.     I'm going to remake that
6                    demand.     I'll get you some post-EBT
7                    demand requests.            I will make them in
8                    writing to you.
9                            I'm going to call for
10                   production for the 24 hours
11                   encompassing my client's death, the
12                   True scope of the logs that you guys
13                   may have.
14                           MR. ISSACHAROFF:             Okay.
15                  Q.       Just give me a few minutes.               I
16      think we're almost done, Captain Ward.
17                  A.       Okay.
18                  Q.       I may have asked this before.
19                           Would the unit officer be able
20      to see inmates bringing other inmates into
21      the shower?
22                  A.       If he was standing next to the
23      grills, yes.
24                  Q.       But not from his post?
25                  A.       Again, dependent upon where he

                                     Diamond Reporting
     877.624.3287                    A Veritext Company           www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 90 of 121



                                                                  Page 89

1                                 M.C. WARD
2       is from the officer's station, he could,
3       you know.         It depends upon where he is in
4       that officer's station and where the tiers
5       are.         It's been a while, so I don't
6       really -- I can't for sure say how it would
7       look today.
8                   Q.    Do you think the changes BOP
9       made in relation to how many officer should
10      be assigned to a particular housing unit
11      may have contributed to my client's death
12      in any way?
13                  A.    No.
14                  Q.    You don't think that if there
15      had been more officers in the unit
16      patrolling the unit, observing the unit,
17      securing the unit, may have in any way
18      prevented my client's death?
19                  A.    No, sir.       I don't think so.
20                        MR. LUCAS:        I think we've
21                   already requested this, Lucas, the
22                   586, the after accident review.
23                        MR. ISSACHAROFF:             Off the
24                   record.
25                        (Whereupon, an off-the-record

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 91 of 121



                                                                  Page 90

1                                  M.C. WARD
2                    discussion was held.)
3                            MR. LAUFER:       We had a
4                    conversation off the record.
5                   Q.       Would normally, Captain Ward, a
6       586 form be completed in order to close an
7       investigation?
8                   A.       That's correct, sir.           Because
9       the way that the system works, an
10      investigation -- we were given time limits
11      on certain investigations based on things
12      that would take place at an institution.
13      The 586 -- the 583 is done, which is the
14      report of incident.               And then the 586 will
15      be done, closing that investigative stage
16      file.            Because it would the case number.
17      The same case number on the a 583 would be
18      on that 586.            In order to close that, you
19      would need both.
20                  Q.       So normal procedure would
21      require 586 to be completed in order to
22      close a case?
23                  A.       Correct.     Because that's the
24      after accident.            That's like everything is
25      all done.            And that's -- 586 would have

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 92 of 121



                                                                  Page 91

1                                    M.C. WARD
2       came out of that.
3                   Q.      And the 586 wouldn't be
4       completed if an investigation was still
5       open?
6                   A.      That's correct, sir.
7                   Q.      Who would complete the 586?
8                   A.      The special investigative
9       agent, or the special investigative
10      supervisor.
11                  Q.      Would they wait for the FBI to
12      finish their investigation before that?
13                  A.      They could at times.            You know.
14      They could always wait for the FBI to
15      complete their investigation.                     Depends upon
16      the warden.           You know, if the warden wanted
17      that 586 completed, then they would say,
18      "okay.           Based on what we have right here,
19      let's put it through."
20                  Q.      We're over five years past the
21      incident.
22                  A.      Right.
23                  Q.      Would there be any reason to
24      keep a case open that long like this?
25                  A.      If there were still questions

                                     Diamond Reporting
     877.624.3287                    A Veritext Company           www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 93 of 121



                                                                  Page 92

1                                  M.C. WARD
2       on the case.
3                   Q.    Okay.
4                   A.    Probably why we're here right
5       now.
6                   Q.    Would a civil lawsuit prevent a
7       586 from being completed?
8                   A.    No.     Not at all.
9                   Q.    What would be the only reason
10      why a 586 might remain open, to your
11      knowledge?
12                  A.    If it's still -- they still
13      have not come to the findings -- the exact
14      findings of an inmate's death or a finding
15      of an incident.
16                  Q.    Have you ever heard of an
17      incident like this, or any kind of
18      incident, having remained open this long?
19                  A.    Yes.
20                        MR. LAUFER:         Lucas, to the
21                   degree it exists, I don't know who
22                   you would need to speak with, but we
23                   need to find out whether or not a 586
24                   form was done.       I'm not saying that
25                   you're sitting on it.             Absolutely

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 94 of 121



                                                                  Page 93

1                                   M.C. WARD
2                    not.
3                           MR. ISSACHAROFF:            I think the
4                    criminal investigation has never been
5                    closed.
6                           MR. LUCAS:       So that's still
7                    ongoing?
8                           MR. ISSACHAROFF:            It is more or
9                    less dormant, but ongoing.
10                          MR. LAUFER:        It's dormant but
11                   ongoing.      All right.
12                  Q.      Would a continuing criminal
13      investigation, Captain Ward, to your
14      knowledge, prevent a 586 from being
15      executed?
16                  A.      Yes.
17                  Q.      It seems that since the case is
18      dormant, even though it may still be
19      considered open, would that prevent a 586
20      from being done?
21                  A.      It would.      Because with the
22      586, you have all the facts that are needed
23      to close that case docket out.                     Again, this
24      is in a computer system within the bureau,
25      in the True system.               And that would show it

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 95 of 121



                                                                  Page 94

1                                 M.C. WARD
2       as still being open, pending investigation.
3                           MR. LAUFER:       Lucas, we got to
4                   get to the bottom of this.               I mean if
5                   this thing is still open, preventing
6                   the 586 from being issued or what, I
7                   mean, there are still suspects out
8                   there, even though the leads have
9                   grown cold, my clients have a right
10                  to know what's going on here.                 And
11                  I'm also going to need this for
12                  discovery for the case.              So I don't
13                  know what you need to do, but we kind
14                  of need to kind of get to the bottom
15                  of what the United States Attorney's
16                  is doing, or what the criminal
17                  division is doing, with anything in
18                  regard to this.
19                          MR. ISSACHAROFF:           I mean, I
20                  think we're going to have to
21                  potentially talk to the court about
22                  this.     Because, you know, my view is
23                  that there's a civil case and there's
24                  whatever is happening with the
25                  criminal investigation.              I certainly

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 96 of 121



                                                                  Page 95

1                                 M.C. WARD
2                   don't have any ability to tell them
3                   "you need to close your investigation
4                   and issue your findings."
5                        MR. LAUFER:          I hear you.         But
6                   regardless, you know, I think my
7                   client's next of kin has a right to
8                   know what occurred here.
9                        So if I could just ask you to
10                  do another search for a 586 or just
11                  get to the bottom of why one hasn't
12                  been issued.       It's probably because
13                  of what Captain Ward may have
14                  mentioned.
15                       Also, I could imagine what your
16                  objection would be to something like
17                  that, if there's an active criminal
18                  investigation.        But it doesn't seem
19                  like it's an active criminal
20                  investigation anymore.             Not
21                  necessarily something that's being
22                  pursued zealously.           I guess we may
23                  have to engage in some motion
24                  practice in regard to that.
25                       I think at this juncture I'm

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 97 of 121



                                                                  Page 96

1                                    M.C. WARD
2                   done with Captain Ward's deposition.
3                   I think we have another one scheduled
4                   for Thursday.           I need you to get me
5                   the ID for Lieutenant Delaney, or DHO
6                   Delaney.        A copy of his DOP ID.               And
7                   I'll get you some post EBT demands.
8                              MR. ISSACHAROFF:           Did I not
9                   send that over to you during the last
10                  deposition?         Because that was the one
11                  we took a few weeks ago.
12                             MR. LAUFER:       Right.      And he
13                  wasn't able to have a video.                 So if
14                  you could just shoot that over.
15                             Okay, Captain Ward.           I
16                  appreciate your time here and thank
17                  you.        This is very important to my
18                  client and I appreciate your
19                  cooperation with this.                 Stay safe and
20                  good luck with everything.
21                             (Whereupon, at 12:15 P.M., the
22                  Examination of this witness was
23                  concluded.)
24
25                         °            °             °          °

                                     Diamond Reporting
     877.624.3287                    A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 98 of 121



                                                                  Page 97

1                                 M.C. WARD
2                        D E C L A R A T I O N
3
4                   I hereby certify that having been
5       first duly sworn to testify to the truth, I
6       gave the above testimony.
7
8                   I FURTHER CERTIFY that the foregoing
9       transcript is a true and correct transcript
10      of the testimony given by me at the time
11      and place specified hereinbefore.
12
13
14
                              _________________________
15                                    MICHAEL CRAIG WARD
16
17
18      Subscribed and sworn to before me
19      this _____ day of ________________ 20___.
20
21
        _________________________
22             NOTARY PUBLIC
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 99 of 121



                                                                  Page 98

1                                 M.C. WARD
2       E X H I B I T S
3       PLAINTIFF(s)' EXHIBITS:
4       EXHIBIT        EXHIBIT                                   PAGE
5       Exh 1          304 and 305                               57
6       Exh 2          583                                       84
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                  Diamond Reporting
     877.624.3287                 A Veritext Company              www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 100 of 121



                                                                  Page 99

1                                  M.C. WARD
2                                I N D E X
3       EXAMINATION BY                                           PAGE
4       MR. LAUFER                                               4
5
6          INFORMATION AND/OR DOCUMENTS REQUESTED
7       INFORMATION AND/OR DOCUMENTS                             PAGE
8       Production of the surveillance from
9       the actual inside of the housing
10      area and any kind of surveillance
11      involving the supposed hand to hand
12      transfer of something from
13      Ms. Morrison to Mr. Grant                                78
14      Any surveillance footage that may
15      exist within the area depicting
16      what occurred                                            80
17      Production of the True scope of
18      the logs for the 24 hours
19      encompassing Mr. Grant's death                           88
20      Find out whether or not a 586
21      form was done                                            92
22
23
24
25

                                   Diamond Reporting
     877.624.3287                  A Veritext Company                www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 101 of 121



                                                                 Page 100

1                                  M.C. WARD
2                       C E R T I F I C A T E
3
4       STATE OF NEW YORK                    )
                                             :    SS.:
5       COUNTY OF SUFFOLK                    )
6
7                   I, MELISSA HARBORD, a Notary Public
8       for and within the State of New York, do
9       hereby certify:
10                  That the witness whose examination is
11      hereinbefore set forth was duly sworn and
12      that such examination is a true record of
13      the testimony given by that witness.
14                  I further certify that I am not
15      related to any of the parties to this
16      action by blood or by marriage and that I
17      am in no way interested in the outcome of
18      this matter.
19                  IN WITNESS WHEREOF, I have hereunto
20      set my hand this 10th day of August 2020.
21
22
23                               <%24692,Signature%>
                                      MELISSA HARBORD
24
25

                                   Diamond Reporting
     877.624.3287                  A Veritext Company             www.veritext.com
     Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 102 of 121



                                                                       Page 101

1                                     ERRATA SHEET
                            VERITEXT/NEW YORK REPORTING, LLC
2
           CASE NAME: Nicole Morrison v. United States Of America Et Al
3          DATE OF DEPOSITION: 7/28/2020
           WITNESSES’ NAME: Michael Craig Ward
4
5           PAGE   LINE (S)        CHANGE                REASON
           ____|________|__________________________|________________________
6
           ____|________|__________________________|________________________
7
           ____|________|__________________________|________________________
8
           ____|________|__________________________|________________________
9
           ____|________|__________________________|________________________
10
           ____|________|__________________________|________________________
11
           ____|________|__________________________|________________________
12
           ____|________|__________________________|________________________
13
           ____|________|__________________________|________________________
14
           ____|________|__________________________|________________________
15
           ____|________|__________________________|________________________
16
           ____|________|__________________________|________________________
17
           ____|________|__________________________|________________________
18
           ____|________|__________________________|________________________
19
           ____|________|__________________________|________________________
20
21                                                 ______________________________
                                                  Michael Craig Ward
22         SUBSCRIBED AND SWORN TO BEFORE ME
           THIS ____ DAY OF ____________, 20__.
23
24
           _____________________                        _______________________
25         (NOTARY PUBLIC)                              MY COMMISSION EXPIRES:

                                   Diamond Reporting
     877.624.3287                  A Veritext Company                 www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 103 of 121


[& - anymore]                                                                 Page 1

         &            2011 20:7 22:22                 6            86:12 99:9
& 3:17                  23:4                604 2:5              additional 82:7
                      2015 6:19 23:6                             address 4:12
          1                                           7
                        30:25 36:5 74:24                         addressing 64:20
1 3:17 57:20,23         82:9                7/28/2020 101:3      administer 3:11
  98:5                2019 6:13             78 99:13             administrative
100 38:4              2020 1:14 100:20                8            10:5 21:20
10007-2632 1:23       22nd 58:24                                 administrator 1:3
                                            80 99:16
  2:10 4:14           24 43:3 78:21                              aed 81:11
                                            84 98:6
10018-1512 2:5          87:24 88:10 99:18                        afterward 79:8
                                            86 1:22 2:9 4:13
10:17 1:15            24692 100:23                               ag 1:5
                                            88 99:19
10th 100:20           250 23:17                                  agent 26:12 38:20
11 26:23,25 27:3                                      9
                      264 2:5                                      46:18,21 47:10,16
  30:25               28 1:14               90 31:4 40:12          50:16 54:19 55:7
11:00 29:24 30:2                            92 99:21               55:12,13,14,15
                                3
12 18:7 23:16                               94 8:18,20             66:4,5 91:9
12:15 96:21           30 3:16 34:13,15      9:00 29:22,23,23     agents 1:11 20:25
17civ.6779 1:8          35:13 74:9,10
                                                      a          ago 96:11
18 19:19,22,23        304 57:18,22 98:5
                                            a.m. 1:15            agreed 3:5,20
  76:23               305 57:19,22 98:5
                                            ability 83:5 95:2    airborne 9:10
1982 8:6              390 85:2
                                            able 32:4 45:22      al 101:2
1983 8:3              392 85:2
                      3rd 1:22 2:9 4:13       56:22 66:11 67:15 alerted 49:8 50:6
1984 8:11                                     67:19,20 79:4      allegations 37:25
1994 7:14 8:9                   4                                  38:11,13
                                              88:19 96:13
  10:22 11:7 12:21    4 99:4                absolutely 92:25     alleged  53:8
1995 7:13             400 15:7              academy 8:17,23      allegedly 51:16
1999 10:22 11:7       40th 2:5                8:24 9:2,17,20       76:8
  12:21 13:20                   5             10:7               allowed 64:7
          2           57 98:5               access 29:8 30:19    altercations 38:25
2 84:15 98:6          583 5:25 6:3 16:22      62:14 79:6           39:5,7
20 6:22,24 15:6         84:13,14 87:2,3     accessing 79:7       america 1:9 4:20
  29:18 73:22 79:19     90:13,17 98:6       accident 86:24         101:2
  79:20 97:19         586 86:2,17,19          87:4 89:22 90:24   amiss 65:20
  101:22                87:4 89:22 90:6     action 77:18 84:10 amount 71:13
200 18:7                90:13,14,18,21,25     100:16             andrew 2:4,6 4:17
2002 14:16,21,23        91:3,7,17 92:7,10   active 75:9 78:19    annual 81:23
2003 14:22,23           92:23 93:14,19,22     78:21 95:17,19     answer 5:14 20:16
2005 17:17,18,18        94:6 95:10 99:20    activities 12:4,7,11   20:21 59:4
  17:23                                       12:14 23:18,20,22 answered 60:8
2007 18:21 19:7                             actual 11:17 52:8    anymore 95:20
                                              78:10 83:24 85:6

                                 Diamond Reporting
877.624.3287                     A Veritext Company                 www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 104 of 121


[apologize - bureau]                                                             Page 2

 apologize 60:9        asking 4:20 5:8          83:12 86:8 87:10    bit 35:18,24 44:12
   74:4                  51:20                  87:12                 68:4
 apply 39:11           assess 81:16                     b           blood 100:16
 appreciate 96:16      assigned 11:16                               blunt 69:12
                                              b 98:2
   96:18                 17:24 19:15 23:2                           board 81:13
                                              back 7:13,14 36:6
 approachable            23:14 26:15 29:16                          body 70:4,19
                                                45:22 50:4,23
   26:6                  33:11 51:10 55:13                            71:15,20
                                                51:19 52:3 56:8
 appropriate 9:4         66:9 89:10                                 bone 69:19,19
                                                56:11 57:4 59:18
   40:10               assignment 9:20                              bop 6:18,21 7:13
                                                67:2,8 68:5,7
 approvals 42:6,8        13:21 14:17,18                               8:13,17,22 13:21
                                                72:16 74:24
 approve 21:8            17:19,20 19:8,9                              26:15 31:6,23
                                              backup 65:8
   83:15                 22:23,24                                     40:14,17 89:8
                                              barracks 9:14
 approximately         assignments 11:12                            bottom 28:2 94:4
                                              bars 34:25 74:19
   18:7 20:7             11:14 15:9,10                                94:14 95:11
                                              based 11:17 39:6
 april 36:5            assistant 1:10                               boy 26:16 81:7
                                                75:21 78:2 87:16
 area 26:22 27:3,17    assisting 15:15                              brain 30:4
                                                90:11 91:18
   27:19,20 28:2,13    associate 18:15                              branch 7:17
                                              basic 11:9 46:20
   28:16,19,23 29:6      42:10 43:13,15,19                          break 5:11,15
                                                81:9
   30:21,23 31:14,17   assume 6:14 29:10                            breathing 72:9,11
                                              basically 8:8 23:23
   35:21 39:11 45:16     53:25 54:3 59:11                             81:11
                                                38:5 41:8 48:7
   49:17 50:24 51:11     78:3                                       bribed 51:12
                                              basis 12:19 55:8
   51:19 52:6 61:9     assumed 39:16                                briefings 15:11
                                                61:3
   61:10,20,25 62:13   assuming 66:9                                briefly 12:25
                                              bathroom 27:18
   62:14,18 65:3,19      67:13                                      bring 45:22 57:4
                                                29:8 61:10,20
   66:10 67:15 72:19   assumption 36:14                               61:11
                                                62:8,14 66:8 80:3
   72:24 74:11,15      attempt 61:13                                bringing 76:24
                                              bathrooms 28:23
   77:7,12,13,19       attempted 70:10                                79:25 88:20
                                              batteries 63:25
   78:11 79:4 80:14    attempts 19:4                                brooklyn 14:20
                                              bay 26:17,20
   99:10,15            attention 66:16                                15:6 60:19
                                                27:21 30:15,18
 areas 11:19 27:12     attorney 4:18                                brought 36:22,24
                                                35:18 39:15,19
   27:21 29:11,12,12   attorney's 1:21                                48:16,22 49:3
                                              bays 40:6
   29:15 30:15,18        2:8 94:15                                    50:21 61:17,19
                                              beds 26:21 27:17
   64:6,11 79:20       attorneys 2:4,9                                66:8 67:8
                                                28:16 80:7
   80:10               august 100:20                                bunk 27:16 28:16
                                              began 7:12 8:12
 army 7:18 8:5         authorized 3:11                                67:2 70:21
                                              believe 12:3 57:5
 arrive 81:19            63:23                                      bunks 30:14 62:7
                                                85:2
 aside 46:2 54:11      autopsy 59:2,6,18                              67:9 77:16
                                              benefits 7:3,6
   60:3 73:12,16         68:11                                      bureau 1:9 6:15
                                              best 5:10 22:19
   74:14               aware 13:7 37:14                               40:21 41:3,5 48:2
                                                27:22 68:21
 asked 7:8 88:18         50:13 69:21,23                               52:16 68:7 73:9
                                              better 32:12
                         71:3,5 80:16,20,25                           81:9 93:24

                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 105 of 121


[burn - consistent]                                                             Page 3

 burn 63:16,17,21         94:12,23 101:2      clarification 5:7     committed 13:4
   64:8                 cases 68:2,3,3        clarify 5:10            13:18
 burning 64:19          catch 77:14           class 16:14           common 30:21,23
 business 58:13         caught 50:2           classes 82:2            31:17 77:12,13,19
 butner 13:24           cause 71:19,21        classifications         80:10
           c            caused 67:23            59:22               commotion 66:15
                        cells 28:13 30:12     clean 30:10           complete 9:16
 c 2:2,4,6 4:2,2 97:2
                          30:13,13,17 39:21   cleaning 30:22          10:15 91:7,15
   100:2,2
                        center 14:20 79:3     client 23:9 25:10     completed 90:6,21
 call 41:19 42:20
                        certain 16:9 34:3       25:13,14 32:19        91:4,17 92:7
   44:6 55:11 74:17
                          40:18 71:14,19        37:23 41:13,16      compressions 72:5
   78:6,11 80:12
                          90:11                 46:3 47:24 53:10      72:9
   88:4,9
                        certainly 67:21         57:13 59:2 60:24    computer 93:24
 called 4:2 21:12
                          94:25                 69:11,15,22 96:18   concerned 33:24
   46:12 65:7
                        certification 3:8     client's 33:12        concluded 50:25
 camera 77:5
                        certify 97:4,8          54:13 58:13 60:12     56:14 96:23
 cameras 49:6,11
                          100:9,14              61:3 64:16 67:23    concrete 70:17,17
   49:16 76:19 77:10
                        chain 16:24             68:11 70:4,19       condition 42:16
   77:12,25 78:19,24
                        chambers 1:22 2:9       73:16 77:23 82:13     70:15
   79:2,4,6,11,20,23
                          4:13                  85:18 87:20,25      conditions 59:15
   80:5,8,9,9
                        chance 57:12            88:11 89:11,18      conduct 22:3,4,7,8
 capacity 20:12
                          68:10                 95:7                  22:9,13 24:4 46:8
 captain 4:15 14:19
                        change 10:25 30:5     clients 94:9            46:9 48:9 50:17
   15:4,5,15 16:2
                          41:2 82:12 101:5    close 62:12 90:6        65:13 68:6 74:16
   17:16,20 18:4
                        changed 11:6,6          90:18,22 93:23        76:16
   20:19 22:24 23:3
                        changes 89:8            95:3                conducted 76:18
   23:14 25:2,6
                        charge 15:8 31:7      closed 93:5             86:12
   36:11 43:3 46:6
                        charged 87:20         closet 13:15          conducting 34:20
   57:5 60:13,14,17
                        checks 34:3,24        closing 90:15           48:4
   60:18,19 65:24
                          74:10,18            cold 94:9             confidential 69:2
   76:12 78:16 81:21
                        chest 72:5,9          come 30:9 46:7        configurations
   88:16 90:5 93:13
                        chief 23:15             53:14 55:15 61:14     29:3
   95:13 96:2,15
                        children 1:5            67:22 69:14 77:4    confines 83:16
 captured 50:10
                        chin 72:7,8,8,18        92:13               confrontations
   77:21
                          72:23               comes 52:11,17          39:9
 career 73:17
                        choked 69:16          coming 10:7 65:3      congratulations
 carolina 13:24
                        choking 83:10           76:16                 10:19
 carry 16:11
                        city 36:18            command 16:25         considered 37:3
 carrying 80:2
                        civil 1:20 92:6       commission              93:19
 case 1:7 68:5
                          94:23                 101:25              consistent 85:17
   90:16,17,22 91:24
   92:2 93:17,23
                                   Diamond Reporting
 877.624.3287                      A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 106 of 121


[constant - dispatched]                                                          Page 4

 constant 34:8          counsel 3:6,17        dealt 39:3              57:21 96:2,10
 contact 53:15,17         51:20               death 12:22 13:3        101:3
 contacting 81:14       count 29:22,23          14:14 15:22 16:3    deputy 14:18 15:3
 contents 85:4          county 100:5            16:6,8,18 17:13       15:5,25 17:16
 continuing 93:12       course 51:4,7,18        18:24 19:2,5          60:19
 continuous 33:25         58:12 73:11 84:22     20:12,15 21:13,18   describe 11:4
 contraband 34:22       court 1:2,19 3:13       22:18 46:3,11         12:25 15:2 16:15
   37:3,5 38:6 39:2,6     4:24 5:5 94:21        47:23 53:10 54:14     18:2 23:12 26:14
   48:24 51:13 64:25    cover 63:19             55:14 58:10,13        27:2 33:18 85:3
   65:5 74:17 76:25     cpr 17:5 70:8,10        59:20,24 60:12,24     86:21
   77:2,3                 70:13 71:7,11,13      61:4 64:16 67:23    described 79:24
 contributed 89:11        71:17,18,21 72:3      68:2 73:14,16,18      82:9 85:16
 control 72:22 79:3       81:9                  75:13 77:23 78:3    description 85:14
 conversation 90:4      craig 1:18 4:11         82:13 85:19 87:20   detention 14:19
 cooperation 96:19        97:15 101:3,21        87:25 88:11 89:11   dho 96:5
 copies 78:7            create 64:2,10          89:18 92:14 99:19   die 73:23
 copy 3:14,17 96:6      created 58:11         deaths 21:2 22:10     died 16:12 44:20
 corners 77:16            84:21                 23:10                 44:22
 coroner's 56:17        criminal 93:4,12      decedents 1:5         different 10:5
 correct 6:4,16,17        94:16,25 95:17,19   december 8:19           11:12,14,19 12:3
   6:25 7:4,7 8:10,13   crossed 21:16         deemed 56:2             29:2 33:22,23
   8:14 10:3 18:12      currently 6:5         defendants 1:11         35:24 52:17,19
   20:2 21:17,23                  d             1:12 2:9              63:18,20 71:17,18
   23:7 28:4,11                               definitely 75:9         72:4 79:17,19,20
                        d 3:2 4:2 97:2 99:2
   35:10,11,13,14                             degree 24:2 80:11       82:3
                        daily 12:19 15:11
   37:22 39:25 41:13                            92:21               direct 16:5
                          23:18,19
   51:21 52:12 53:20                          delaney 42:3,3        directly 12:23
                        dangerous 66:18
   53:21 59:3,24                                53:23 96:5,6          17:11 18:23 21:25
                        date 1:14 57:24
   63:9 64:9,12 72:5                          demand 88:6,7         discharge 85:12
                          84:16 101:3
   72:6 74:12 84:3,4                          demands 96:7          discharged 7:21
                        day 42:24 43:4
   90:8,23 91:6 97:9                          dependent 88:25         8:12
                          44:13,17 45:10
 correction 1:10                              depending 32:10       disciplinary 9:14
                          46:2 48:16 50:13
   10:8,9,13 11:9                             depends 16:17           12:17 84:10
                          50:18 53:13,18
   15:7 24:25                                   17:5 21:12 34:11    discovery 94:12
                          55:7 61:5 67:3
 correctional 9:24                              35:17 66:13 89:3    discussed 73:2
                          78:21 97:19
   13:23 17:21 18:6                             91:15                 74:3,5,22 77:22
                          100:20 101:22
   18:9 23:16 82:5                            depict 79:24          discussion 56:7
                        days 3:16 58:23
 corrections 9:13                             depicting 80:14         57:17 90:2
                        dealing 12:18 13:2
 cos 40:5 51:10                                 99:15               disguise 63:17
                          21:18 37:18 38:2
 cough 52:9                                   deposition 1:17       dispatched 22:8
                          38:10,12,14 57:10
                                                3:8,9,14 5:20
                          63:13 82:5
                                   Diamond Reporting
 877.624.3287                      A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 107 of 121


[disputes - far]                                                                Page 5

 disputes 37:13          69:7,9 75:5,20      engage 83:8 95:23     excuse 15:16
 distinctive 63:8      drugs 36:16 38:8,9    engaging 63:10          28:24
 distributed 76:8        39:2,6 47:18          84:3,6              executed 93:15
 distribution 75:12      48:16,20 76:24      ensure 34:5 44:4      executive 1:10
 district 1:2,2 2:8    duly 4:3 97:5           74:19 76:15         exh 98:5,6
 division 94:17          100:11              ensuring 34:24        exhibit 57:23
 docket 93:23          duties 10:25 11:10      43:25 76:19           84:15 98:4,4
 document 5:24 6:2       12:15 15:3 18:3     entailed 15:9         exhibits 98:3
   58:3,8,11,15,17       23:13,24 81:20      enter 65:11 67:15     exist 80:12,13
   84:19,21,25 85:4      82:20                 82:20,23              99:15
 documents 5:20        duty 42:11,25 43:3    entered 8:16          existed 24:3
   47:11 86:6 99:6,7     53:12 62:22 63:13   entire 27:3 31:24     exists 49:9 92:21
 doe 1:11                64:18 78:23 84:9      31:25 34:9 41:5     experience 11:14
 doing 9:5 21:21                 e             73:17                 13:2
   34:23 35:8 51:12                          environment 82:6      expires 101:25
                       e 2:2,2 3:2,2 4:2
   63:4 67:16 71:21                          errata 101:1          extent 13:8
                         97:2 98:2 99:2
   72:3,4,7,14 74:13                         esq 2:6,10            extra 84:9
                         100:2,2
   83:14,22 94:16,17                         essentially 64:7                 f
                       e5 7:24
 door 36:3                                   estate 1:4 4:18
                       earlier 44:12 45:8                          f 3:2 100:2
 doors 34:24 74:20                           et 101:2
                         63:8 74:22 75:2                           face 57:4
 dop 84:23 96:6                              evacuated 41:22
                         79:24                                     faces 45:17
 dormant 93:9,10                               42:17
                       ebt 88:6 96:7                               facilities 22:5,8
   93:18                                     evening 29:21
                       echelon 12:9                                facility 18:10 43:6
 dotted 21:16                                  31:5 33:11,20
                       effect 3:12,15                                50:8 55:13 62:9
 doubt 39:18                                   40:10 57:2 61:7
                         41:12                                     fact 62:25 75:21
 downs 34:21 63:22                             78:18 85:18
                       either 15:24,25                               78:2 86:3
   74:18                                     event 16:8,12
                         17:12 18:23 29:5                          factor 75:13
 downstairs 32:9                             events 77:22
                         45:15 51:24 53:8                          facts 42:21 46:19
 downtown 6:10                               everyone's 35:22
                         61:19 65:16                                 93:22
 drag 61:24                                  evidence 21:5
                       eligible 7:3                                fair 7:11 37:8
 dragged 62:18                                 50:20 78:4
                       emergencies 81:3                              38:22 60:7 72:25
   66:7,24                                   exacerbated 70:14
                         82:3                                      fairly 36:12 52:15
 dragging 67:16                              exact 92:13
                       emergency 81:3                              fairton 17:22
   80:2                                      exactly 48:25
                         81:15,22,25,25                              60:18
 draw 66:16                                    52:10 59:19 68:8
                       employed 6:5,7                              familiar 25:12
 dropped 70:20,23                            examination 4:7
                       employees 1:11                                52:13 58:2 84:18
   80:22                                       96:22 99:3 100:10
                       employment 7:12                               85:24
 dropping 72:23                                100:12
                       encompassing                                family 48:14 50:7
   80:17                                     examined 4:5
                         87:24 88:11 99:19                         far 9:21 12:18
 drug 47:13,17                               excessive 24:13
                       ended 67:24                                   16:17,24 21:14
   53:8,9 56:2,15,18
                                                                     25:18 33:23 40:19
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 108 of 121


[far - happen]                                                                 Page 6

    43:25 54:25 62:7      11:15 40:20 81:8              g         graduated 8:8
    76:15                 81:15 97:5          g 4:2               grant 1:4 4:19
 fbi 17:8 21:11 46:4    five 71:16 85:13      gate 65:12,15,17      25:11,21 26:15
    46:7,9,12,16,25       91:20                 82:21,24            32:19 37:24 38:5
    47:4,6,16 48:2      flash 65:14 82:22     gated 28:10 29:12     42:16 45:12,23
    50:16 53:10,11,20   flashed 67:12           29:15               50:9,21 51:3
    54:17,23 55:5,6,9   flashlight 36:3       gathered 47:15        53:15 57:8,11
    55:13,19 58:9         65:18               general 20:22 85:7    61:13 62:3,7 69:3
    66:5 68:5 86:3,14   floor 1:22 2:9 4:13   gestures 5:6          70:23 76:7 78:15
    86:25 91:11,14      follow 64:20          getting 41:19         80:17,22 99:13
 fbop 81:2              followed 16:10          58:25 81:16       grant's 59:20
 fbop's 58:12             40:19               give 31:3 58:16,18    73:14 75:11 99:19
 fci 18:4,5,18          follows 4:6             82:2 88:15        great 10:19 11:25
 federal 1:9,20 6:15    footage 21:4 49:6     given 50:9,14       grill 66:11 67:13
    6:20 9:24 10:3        77:21 79:8,10         51:23 75:19 76:3  grills 88:23
    11:13 15:13 17:21     80:13 99:14           90:10 97:10       ground 70:20,23
    19:19,24 23:21      force 3:15 24:13        100:13              70:25
    39:15 46:11 76:16     69:12 85:13         giving 71:17        grown 94:9
 feel 40:3,7 75:14      foregoing 97:8        go 8:4,24 17:6      gs11 12:10,12
    75:16               form 3:21 5:4 6:3       25:24 27:10,12    gs9 12:8,10,11,15
 felt 40:9,15 50:19       75:4 84:13,14         28:5 30:21 35:19    13:25 14:2
    56:15 66:17           90:6 92:24 99:21      35:22 36:6 50:4   guardian 1:4
 female 50:18           forms 16:21 52:11       60:16 63:19 64:5  guess 57:19 67:10
 file 21:11 90:16         52:17                 65:17 74:13 81:24   95:22
 filing 3:7             forth 21:5 30:22      goes 28:3           guidelines  40:18
 fill 16:22               44:3 72:10 82:5     going 34:4 36:3       41:6
 find 26:4 63:22          86:15 100:11          42:23 43:24 49:24 gurney 80:18,24
    64:25 65:4 69:11    found 45:9,9 62:7       50:17,23 51:19    guys 88:12
    92:23 99:20           68:18,19              59:13 62:23 68:2           h
 finding 86:14          four 20:6 28:7          68:4 73:22 77:8   h 4:2 98:2
    92:14                 45:14 58:23 85:12     78:6 79:5,17      half 74:7
 findings 59:18         frame 14:23             84:12 88:5,9      hand 72:18,24
    68:7 85:22,25       front 32:15             94:10,11,20         78:14,14 99:11,11
    86:9,25 92:13,14    full 13:24 14:2       good 4:15,16 7:10     100:20
    95:4                  46:8,10 70:17         96:20             handle 46:23
 fine 8:21 14:25        fully 75:6            goodness 29:17      handoff 49:18
    22:21 29:4 32:23    further 3:20 43:23    gotcha 25:9           51:17
 finish 48:4 91:12        97:8 100:14         gotten 84:2         hands 36:20
 fires 64:2,10                                graduate 7:25       happen 45:24
 first 4:3,23 5:14                              73:11               71:19
    9:19 10:6 11:8,13

                                   Diamond Reporting
 877.624.3287                      A Veritext Company                 www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 109 of 121


[happened - introduction]                                                        Page 7

 happened 30:8            88:10 99:18         included 12:15        inmates 12:18
   39:18 46:19 49:21   house 6:10 22:6        indirectly 12:24        27:20 29:6,14,20
   59:16,19 62:4,5     housed 32:19             18:23                 30:11,24 31:4,7
   63:6 67:4 68:8         40:11               individual 28:13        38:24 40:12 45:10
   70:18 71:25 73:24   housing 11:11          infantry 9:11           45:14,15,20,22
 happening 49:25          12:16 13:5 27:3     inform 42:15            47:12 56:21,24
   94:24                  31:14,24,25 32:5    informants 69:2         57:2,9 61:6,8,23
 harbord 1:24             34:2 36:7 39:11     information 21:7        61:24 62:16,19
   100:7,23               41:7 50:24 51:19      26:4 44:14 47:15      63:2,3,10,16 64:13
 hard 63:3,6 79:19        52:3 66:10 77:6       50:20 54:12 68:9      66:7,14 67:4
 head 5:5 70:24           78:11,20 80:18        70:18,22 72:2         68:25 69:4 74:7
   72:7,8,16,22           83:8,16 89:10         85:7 99:6,7           75:18,19 76:2,6
 hear 27:7,24 44:18       99:9                informed 42:4           77:16 79:25,25
   44:21 80:21 95:5    hung 13:14             ingested 57:6 62:2      80:3 83:7,13,18
 heard 61:3 67:3       hyoid 69:18,19           62:3 67:6             84:2 85:9,9,11
   71:10 92:16                    i           initial 85:20,22        88:20,20
 hearing 45:19                                  86:9                inside 26:20 27:17
                       idea 59:8 60:2
 hearings 12:17                               initially 7:12 8:22     27:19,19 65:15
                          62:22
 held 1:21 10:5                                 9:10 56:15 59:10      78:10 79:5 99:9
                       identification
   56:7 57:17 90:2                            injured 69:18,19      instance 46:13
                          57:24 84:16
 helped 66:24                                   84:2                  55:23 71:16
                       illegal 68:23
 hereinbefore                                 injuries 71:4,9,22    instances 33:3
                       illicit 68:19
   97:11 100:11                               inmate 11:10            39:12
                       imagine 95:15
 hereunto 100:19                                12:22 13:3,4,12     institute 38:15
                       immediately 81:13
 high 7:25 8:9                                  14:14 15:22 16:4    instituted 38:16
                       important 96:17
   84:10                                        16:6,8,12 17:13     institution 9:24
                       improperly 71:13
 hired 6:12                                     18:25 19:3,5          13:23 14:12 17:21
                          71:24
 hit 70:24                                      20:12,14 21:2,18      23:21 36:25 42:13
                       incense 52:18
 home 43:8                                      22:10,18 23:10        55:16 76:13 79:12
                       incident 5:25
 homicide 16:20                                 27:11,13 28:6         90:12
                          16:23 23:8 25:16
   56:2 58:20 59:9                              30:9 41:21,22       institutional 20:23
                          33:12 39:14 41:12
   60:3,6                                       42:12 43:24 44:2    institutions 21:2
                          41:15 46:16 50:3
 honorably 7:21                                 44:14,15 45:12      intelligence 9:12
                          58:24 60:11,23
   8:11                                         46:10 50:8 53:15    interaction 39:24
                          65:23 70:5,5 85:6
 horseplay 83:9,18                              53:17 55:14,24      interested 100:17
                          85:8,10,15,20,23
   84:3,6                                       57:8 58:10 59:13    interviewed 53:11
                          86:13,17 90:14
 hospital 41:23                                 59:20,23 60:3         53:19 54:6 65:22
                          91:21 92:15,17,18
   43:24 44:3                                   68:2 73:23 76:18      65:25
                       incidents 26:8
 hour 74:8                                      78:3 82:7           interviews 47:12
                          34:6 39:5,20
 hours 31:5 43:4                              inmate's 92:14        introduction
                       include 24:12
   78:18,21 87:24                                                     76:12
                          60:19
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 110 of 121


[investigate - laufer]                                                            Page 8

 investigate 21:12         54:24 55:5,19                 k             41:7,9 43:18 44:5
   47:2                    85:9,10,11          k2 36:8,11,22,24        44:11,15 45:16,19
 investigated 53:7       involvement 13:2        37:3,5,13,18 38:2     46:20 47:3,5,17
   73:18                   75:12                 38:5 44:25 45:2       48:6,7,20 49:2,24
 investigating 16:3      involving 12:22         45:11 48:17,18        50:4 51:3,24
   17:13 58:10,13          15:22 16:3,5          52:11 53:9 62:17      52:14 53:6,16,22
   73:14                   18:24 19:2 20:14      63:8,11 69:7          54:5,9,22 55:4,8
 investigation             22:17 23:8 24:6,8     74:23 75:12 76:7      55:22,25 56:18,23
   12:22 14:13 15:21       24:9 25:16 26:8       76:12                 57:7 58:7,21 59:4
   18:24 20:14 21:25       36:7 37:25 41:13    kansas 9:15             59:6 60:5 61:16
   22:17 23:25 38:16       41:16,21 42:22      keep 34:9 36:3          61:22 62:12,24,25
   46:9,10,23 47:8,10      46:3,10 60:11,23      91:24                 63:2,4,4,20 64:25
   48:5,9 49:5 50:17       65:23 77:23 78:13   kerns 1:10 24:18        65:2,6,18,20 66:2
   55:9,17 56:14           84:3 99:11            24:19 33:15,20        66:18,20,23 68:3
   65:13 68:6 90:7       issacharoff 2:10        54:2 65:22 66:9       69:6,9 70:12,19
   90:10 91:4,12,15        56:4 78:17 86:20      67:11,11              71:15,25 72:7
   93:4,13 94:2,25         87:5 88:14 89:23    killing 13:13           75:22,22 76:20
   95:3,18,20              93:3,8 94:19 96:8   kin 95:7                77:2,10,12,20 78:2
 investigations          issue 26:3 64:15      kind 14:13 16:16        78:8,9 79:12,18,18
   19:12,22 22:4,6,9       95:4                  20:11 27:4,25         82:2,15,21 83:10
   22:10,12,16 23:10     issued 94:6 95:12       28:3 30:3 37:12       83:11,14,15,17,19
   24:4,6,8,13,16        issues 24:9 34:6        37:24 44:18,19        84:8 86:11 87:19
   90:11                   36:6 40:23,25         53:4 63:11 65:4       87:22 89:3 91:13
 investigative             51:9 56:24            69:12 70:11 78:12     91:16 92:21 94:10
   19:23 20:24,25        items 76:16             83:8,9 92:17          94:13,22 95:6,8
   21:11 26:12 38:19               j             94:13,14 99:10      knowing 59:12
   38:20 45:7 54:19                            knew 59:16            knowledge 11:18
                         jane 1:10
   55:12 66:4 73:10                            know 5:2,9,12           22:20 66:6 92:11
                         january 36:6
   78:25 85:21,25                                8:15 13:12 16:10      93:14
                         jersey 17:22
   90:15 91:8,9                                  16:11,13,18,19,21   known 34:21
                         job 9:8 15:9 21:13
 investigators                                   16:24 17:2,6,7,9              l
                           21:22 23:17 51:12
   69:10                                         21:15 24:22,24
                         john 1:10                                   l 3:2,2 4:2 97:2
 investigatory                                   25:5,24,25 26:5,6
                         jones 54:20                                 laced 52:20
   20:11                                         29:16 30:11,19
                         judge 3:13                                  laufer 2:4,6 4:8,17
 involve 22:16                                   31:4,16 32:20
                         july 1:14                                     56:8 57:15,18
   23:25 24:17                                   33:10 34:11,12,14
                         juncture 7:2 18:13                            78:6 80:11 84:12
 involved 14:12                                  34:24,25 35:3,21
                           95:25                                       86:18,23 88:3
   15:21 17:11,12                                36:2,10,13,15,16
                         june 6:13 36:5                                90:3 92:20 93:10
   18:23 19:5 20:11                              36:17,19,21 37:17     94:3 95:5 96:12
   21:25 23:9 37:24                              37:23 38:10,16,24     99:4
   38:6 47:7,23                                  38:25 39:10,13,14
                                    Diamond Reporting
 877.624.3287                       A Veritext Company                  www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 111 of 121


[law - minor]                                                                    Page 9

 law 2:4                 living 27:11,13,20      29:1 30:1 31:1      marks 71:14
 lawsuit 4:19 92:6          28:7,9               32:1 33:1 34:1      marriage 100:16
 leads 94:8              llc 101:1               35:1 36:1 37:1      mary 54:20
 learn 45:25 67:22       located 27:5            38:1 39:1 40:1      matches 63:24
    69:14                location 9:21,22        41:1 42:1 43:1      matter 51:4,6,18
 learned 44:20              14:5                 44:1 45:1 46:1       100:18
    54:13                locked 29:9,20          47:1 48:1 49:1      mcc 22:25 23:3,10
 leavenworth 9:14        logs 87:24 88:5,12      50:1 51:1 52:1       23:14 33:8 36:22
 leaving 52:5               99:18                53:1 54:1 55:1       38:24 39:3 41:4
 led 41:2 57:5           long 6:20 8:15          56:1 57:1 58:1       55:12 60:17 67:25
 lee 1:10                   10:12,20 14:4        59:1 60:1 61:1       82:8 86:12
 left 31:20 32:15           15:17 17:15 18:18    62:1 63:1 64:1      mdc 15:5,18 17:15
 legal 1:4                  20:4 27:6 35:15      65:1 66:1 67:1      mean 16:14 35:23
 lethal 85:11               50:12 60:12 91:24    68:1 69:1 70:1       43:17 62:25 64:3
 level 20:17,22             92:18                71:1 72:1 73:1       68:25 77:3 79:11
    21:14 28:5 70:13     longer 6:14 35:18       74:1 75:1 76:1       83:13 87:16 94:4
    84:10                look 32:4 52:24         77:1 78:1 79:1       94:7,19
 levels 71:18               65:18 77:3 79:19     80:1 81:1 82:1      medical 17:2,2
 license 12:12              86:21 87:6,7 89:7    83:1 84:1 85:1       81:3,13,14,14,19
 lieutenant 11:22        looked 66:10            86:1 87:1 88:1       82:2,3,3
    11:24 12:2,5,6,7,8   looking 32:13           89:1 90:1 91:1      melissa 1:23 100:7
    12:10,10,11,12,13       58:17 74:19 79:18    92:1 93:1 94:1       100:23
    12:15 13:24,25       looks 27:4              95:1 96:1 97:1      member 48:14
    14:3,8,9 15:24,25    lot 20:13 63:15         98:1 99:1 100:1      50:7
    41:20,25 42:2           66:15               making 12:16         members 76:25
    53:13,22 79:22       low 84:7                21:21 35:5,6 63:5   memorandums
    96:5                 lower 12:8 13:23       management            47:12
 lieutenants 12:9        lucas 2:10 84:12        11:10 15:12 81:25   mentioned 73:13
    15:6,10 18:7            86:18 89:20,21      managing 40:16        74:8 95:14
    23:17                   92:20 93:6 94:3     manhattan 6:11       metropolitan
 lift 72:7,8             luck 96:20              23:21                14:19
 lifting 72:18                      m           manner 65:14         michael 1:18 4:11
 light 30:17 65:14                              manning 49:16         97:15 101:3,21
                         m 4:2
    67:12 82:22                                 march 23:4           middle 31:17,18
                         m.c. 4:1 5:1 6:1
 lighters 63:23                                 marijuana 36:8       military 7:16 8:7
                            7:1 8:1 9:1 10:1
 lights 30:6,19,21                               52:19,25 68:17       9:6,8,11 81:8
                            11:1 12:1 13:1
 limits 90:10                                    75:5                minimal 13:11
                            14:1 15:1 16:1
 line 17:9 101:5                                mark 57:20            34:12,15
                            17:1 18:1 19:1
 little 35:18,24                                marked 57:23         minimum 10:2
                            20:1 21:1 22:1
    44:12 68:4                                   84:14               minor 1:5
                            23:1 24:1 25:1
                            26:1 27:1 28:1
                                     Diamond Reporting
 877.624.3287                        A Veritext Company                 www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 112 of 121


[minute - operation]                                                           Page 10

 minute 74:9,10        nco 9:13              notification 43:10     officer 1:10 10:8
 minutes 34:13,16      necessarily 77:15     notifications 16:23      10:10,13 11:9
  35:13 88:15            83:15 95:21           17:3,8 42:9,12         13:10 24:17,19
 misconduct 22:14      neck 71:4,22 72:15    notified 42:14           31:20,23 32:24
  22:16,17 24:2,5,6    need 5:7 17:3 40:4      43:2,11,14,18 46:5     33:4,10,14,19
  24:8 68:3              42:5,7 55:18          46:6,7 79:22           34:12 40:23 41:2
 mispronouncing          90:19 92:22,23      notify 42:9 43:15        41:7 42:11 54:2
  67:12                  94:11,13,14 95:3    notifying 16:24          59:12 62:22 63:13
 mistaken 14:7           96:4                  55:14                  64:18,21 65:22
  28:8,20 30:2         needed 26:3 93:22     november 6:19            66:9 67:11 74:6
 monitor 76:21         negative 25:23          8:18,19                88:19 89:9
  78:24                  42:7                number 31:3 72:4       officer's 31:9,16
 monitored 49:12       never 70:16,17          90:16,17               32:16 82:20 89:2
 monitors 79:14,15       76:9 93:4           numerous 19:3            89:4
 month 6:23,23         new 1:2,22,23,25        39:5 59:14           officers 15:7 18:8
  8:25 82:16             2:5,5,8,10,10 4:4             o              23:17 25:2 31:6
 months 11:23,23         4:14,14 9:23,25                              33:22,24 35:4
                                             o 3:2 97:2
  67:25 70:12            14:20 17:22 22:25                            40:21 54:8 89:15
                                             oath 3:12 59:11
 morning 4:15,16         23:3 36:12 41:11                           oh 9:7 26:16 29:17
                                             objection 95:16
 morrison 1:3            52:15 75:4 100:4                             81:7
                                             objections 3:21
  78:15 99:13 101:2      100:8 101:1                                okay 13:5,22
                                             observation 82:8
 mortality 87:11,12    news 45:19                                     15:14 19:15,17
                                             observe 13:17
 mother 1:4            nicole 1:3 101:2                               26:18 34:23 35:22
                                               66:12 67:16 70:3
 motion 95:23          night 34:10 62:17                              46:21 59:10 65:17
                                               74:6 78:23 79:3
 mouth 72:12,23          66:10 67:6                                   72:25 78:17 81:11
                                               79:10
 moved 70:25           nine 60:20                                     82:18 88:14,17
                                             observed 49:14
 movement 32:2         nodding 5:4                                    91:18 92:3 96:15
                                             observing 89:16
  77:18                non 1:18                                     once 44:13 47:25
                                             occurred 21:13
 mp 9:9                normal 90:20                                   68:4 74:7
                                               26:9 41:9 42:22
 multiple 62:16        normally 44:9,13                             ones 25:7,8 39:21
                                               49:18 70:5 80:15
 murdered 69:22          90:5                                       ongoing 93:7,9,11
                                               82:8 85:18 95:8
  69:24                north 13:24                                  open 26:17,19
                                               99:16
 museum 6:10           northeast 19:10                                27:21 28:2,13,15
                                             occurring 42:5
          n              19:16,19                                     29:24 30:15,18
                                             od'd 62:17
                       notary 1:24 4:4                                35:17 39:15,19
 n 2:2 3:2 97:2 99:2                         odor 53:4 64:23
                         97:22 100:7                                  40:6 64:4 72:22
 name 4:9,17 24:17                             65:3
                         101:25                                       91:5,24 92:10,18
  24:18 54:20 67:12                          odors 63:20
                       noted 79:21                                    93:19 94:2,5
  101:2,3                                    office 1:22 2:4,8
                       noticed 65:19                                operation 15:12
 nature 72:12                                  19:10,16,18 22:7
                         66:22                                        15:12
  74:21                                        31:11,16,22 32:11

                                  Diamond Reporting
 877.624.3287                     A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 113 of 121


[operational - prisons]                                                           Page 11

 operational 14:9         paperwork 12:17         34:18 35:3,7 36:4    position 9:3 11:25
   76:20                    21:3                  36:23,25 37:2,15       12:9 13:9 15:18
 operations 12:5,13       paraphernalia           37:18 38:23 39:17      20:5 21:20 23:5
   23:18,19,23 40:16        47:13,18              40:4 62:21 75:3      possess 37:4
   41:20,25               part 12:21 21:10        82:17                possibly 49:8
 opposed 39:21              46:8 81:20 82:19    person 18:12             64:24 70:16 75:12
 optional 82:25             87:18                 25:25 50:7 65:2        75:24
 orange 63:17,21          particular 14:12        66:22,24             post 31:9 32:5
 order 1:20 54:23           32:5 36:7 39:11     personality 25:18        33:5 88:6,24 96:7
   61:25 63:19 64:2         46:13 55:23 62:6    personnel 31:23        posted 76:22
   72:22 90:6,18,21         65:23 77:6 81:5     pertaining 14:13       poster 6:10
 orderlies 30:9             83:7 84:25 89:10    philadelphia           posts 11:12 35:9
 orderly 23:20            parties 3:7 100:15      19:25 20:3           potentially 94:21
 ordinary 58:12           party 1:18            phone 44:6 55:11       poured 57:3
   84:22                  pass 83:11            physical 39:7,8        practice 95:24
 original 3:9,17          passed 44:14,16       picture 32:12          practices 82:8,12
 otisville 9:23,25          49:9 55:24 56:24    place 13:8,11          preparation 5:19
   10:4,21                  56:25 57:10 61:7      16:19 34:6 59:13     pressure 71:18
 outcome 100:17             61:12 66:7            61:10 66:19 90:12    pretty 11:11 53:4
 outside 30:14            passing 68:25           97:11                  68:5
   76:22                    75:20               placed 61:8 67:2,7     prevalent 37:7,10
 outspoken 25:23          pat 52:8              places 62:13             74:23,25 75:3
 outstanding 25:3         patrick 42:3 53:23    placing 72:20          prevent 92:6
 overall 18:9             patrol 32:24 33:5     plaintiff 1:6,19 2:4     93:14,19
 overdose 45:2              33:21 34:8            98:3                 prevented 89:18
   56:2,16,18 69:9        patrolling 34:9,14    plaintiff's 57:20      preventing 76:12
 overdosed 45:11            34:17,19 40:11        57:23 84:15            94:5
   45:21 56:21              74:14 83:4 89:16    play 77:4              prior 23:8 25:16
 overdosing 75:25         patrols 74:11         please 4:9,22 5:2        30:5 38:6 44:21
 oversaw 19:22            peels 63:17,21          23:12 56:9             50:23 51:18 52:5
   23:21                  pending 5:13 94:2     pllc 2:4                 58:25 60:11 64:16
 overseeing 23:19         people 37:17          plourde 1:10           prison 10:3 11:13
   31:7                     71:17 79:13         point 11:21 17:10        15:13 37:8,20,21
 oversight 40:5           percent 38:4            30:7,10 45:24          39:15 74:23 76:17
           p              perform 70:10           46:4 47:9,25 48:3    prisoner's 73:18
                            81:10                 48:19 50:6,15        prisoners 24:10,14
 p 2:2,2 3:2
                          performed 70:9          65:22 67:23            26:8 37:4,13
 p.m. 96:21
                            71:8                policies 33:24           39:20,24 50:22
 page 58:3,7 98:4
                          period 10:24            76:21                  51:11,13 67:16,17
   99:3,7 101:5
                            12:20 13:3 15:20    policy 41:11           prisons 1:10 6:15
 paper 52:21,22
                            18:22 20:10 22:11                            19:19,24 20:13

                                     Diamond Reporting
 877.624.3287                        A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 114 of 121


[prisons - responsibilities]                                                    Page 12

   48:2 73:9            pulled 49:5              32:13,22 33:4,13    related 100:15
 privy 21:4 24:5,7      pungent 53:4             36:9 38:4 40:20     relation 53:7
   56:16 86:16          purchased 76:4           41:15,18,19,24        54:13 87:20 89:9
 probably 8:25          purpose 57:19            44:7,10 45:4        remain 92:10
   26:11 32:8 59:17     pursuant 1:19            46:17 47:20 50:15   remained 92:18
   77:14 92:4 95:12     pursued 95:22            51:14 53:5 54:12    remake 88:5
 probationary 10:9      put 30:3 36:2 41:5       57:9 65:21 77:24    remember 25:4,6
   10:13,16 11:5,9        59:17,22 60:3,6        86:16 87:21           25:8,14,21 26:17
 procedural 16:7          91:19                receive 16:2 20:18      28:25 45:18 61:22
 procedurally           putting 45:17            42:21 72:2            71:20 76:4
   21:17                         q             received 16:16        remembered
 procedurals 16:17                               20:22 43:9            73:21,25
                        quarter 27:20
 procedure 1:21                                recollection 27:23    removed 70:21
                        quarters 27:11,13
   43:18 69:8 90:20                              33:16 68:20,22      reoccurring 64:15
                          28:7,9
 procedures 16:9                               record 4:10 48:6      repeat 19:14 20:20
                        question 4:23 5:13
   44:5 64:19 76:22                              48:11 56:5,6        repeating 60:9
                          5:14 20:16 56:9
   82:11                                         57:15,16 89:24,25   report 5:25 16:22
                          56:11 59:5 67:10
 proceed 48:9                                    90:4 100:12           53:24 56:13,17
                        questions 4:21 5:3
 produce 86:19                                 reference 20:25         59:2,6,16 68:7,11
                          5:16 91:25
 produced 63:11                                  70:8 71:7             68:14 85:5 90:14
   78:9,10 87:9                  r             referral 54:17        reporter 4:24 5:5
 production 78:7        r 2:2 3:2 4:2,2 97:2     55:18 58:9,16,21      56:12 57:25 84:17
   78:12 88:4,10          100:2                  59:23               reporting 101:1
   99:8,17              range 77:11 80:6       referred 55:20        reports 20:23 86:3
 progressed 11:7        rank 7:23                56:10 59:9 78:16    represent 4:18
   11:20                react 17:7             refresh 33:15         request 55:9
 promoted 11:22         reaction 66:22           68:20               requested 89:21
   11:24                  67:5 82:4            regard 81:6 94:18       99:6
 promotion 14:2,2       read 56:8,11             95:24               requests 88:7
 prone 39:19            real 49:21 79:9        regarding 4:21        require 90:21
 proper 16:21,23        really 8:19 14:23        38:17 46:16 47:23   reserved 3:22
   69:8                   25:22 36:19 66:18      60:23 76:7          respective 3:6
 properly 21:22           69:6 73:8 75:5       regardless 95:6       responder 81:16
   51:12 70:14 71:11      89:6                 region 19:24          responders 81:21
 property 1:4           reason 37:14           regional 19:10,11     response 4:24 81:3
   46:11                  55:19,22 56:19         19:16,18,20,21      responses 5:3
 public 1:24 4:4          58:16 59:23 91:23      20:17 21:14 22:7      81:25
   97:22 100:7            92:9 101:5           regularly 49:11       responsibilities
   101:25               reasons 73:21          regulation 40:14        10:25 11:5 15:3
 pull 79:2              recall 8:16 9:19       regulations 40:17       18:3 23:13,25
                          25:17 26:24 31:2

                                   Diamond Reporting
 877.624.3287                      A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 115 of 121


[responsibility - sir]                                                            Page 13

 responsibility            35:7,8 36:2 63:5    securing 89:17         shows 58:23
   11:25 63:12 76:11       74:9                security 6:9 10:2      shut 29:25 30:4
   76:14                 rules 1:20 33:19        13:23 34:23 40:5     sia 47:10 54:18
 restroom 29:11          rumor 71:6              44:2 49:17 74:18     side 30:3
   63:19 64:5            rumors 44:18 45:9     see 18:17 31:19,20     signature 100:23
 resulted 59:19            61:2 71:10            32:2,8,10,14 49:22   signed 3:10,12,15
   67:7 68:24 70:16      run 22:6 41:7           53:24 64:24 65:4     signs 69:15
   71:14 75:20,24        running 23:20           65:19 67:19,20       simply 59:23
 retire 6:18 7:6,8                 s             77:13,15,17,18       single 30:16
 retired 7:5 23:6                                79:4 87:7,8 88:20    sir 4:16 5:18,21
                         s 1:11 2:2 3:2,2
   68:9 82:14                                  seeing 86:17             6:4,6,17,19,22,25
                           98:2,3 101:5
 retirement 7:3                                seen 49:7                7:4,7,9,14,18,20
                         safe 96:19
 retiring 67:24                                seized 47:19             7:22 8:10,14 9:18
                         sanction 84:5,7
 review 5:20 21:3                              selling 36:18            10:8,11,14,18,22
                         saw 50:5
   57:13 68:11 84:13                           send 21:8 96:9           11:3 12:23 13:19
                         saying 50:16 57:7
   86:5,13,24 87:4,11                          senior 14:8              14:7,15 15:19,23
                           61:23 62:25 71:15
   87:13,23 89:22                              seniority 11:18          16:6 17:14,17,25
                           75:19 92:24
 reviewed 5:23                                 sense 57:4               18:14,20 19:3,6
                         says 58:20
   57:21 62:19 67:8                            sergeant 7:24            20:2,6,9 21:23
                         scene 17:6
   77:25                                       serious 83:18            22:19 23:4,7,7,11
                         scheduled 42:14
 reviewing 21:14                               servants 1:11            24:11,15,21,23
                           96:3
   49:24                                       serve 7:17               25:2,14,19 26:10
                         school 8:2,9
 revive 45:18 56:22                            service 3:16 7:19        26:25 28:11 31:2
                         scope 58:12 84:22
   61:25 80:3                                  set 100:11,20            31:8 32:21 33:2,6
                           87:24 88:12 99:17
 right 6:7 7:15 9:7                            sg 1:4                   33:9,13,17 35:11
                         se 22:2 72:15
   18:17 20:8 31:17                            shake 34:21 63:22        35:14 37:5,21
                         sealing 3:7
   31:21 32:16 58:18                             74:18                  38:3,9,14,21 39:4
                         search 51:11 52:5
   62:10 64:4 65:16                            shaking 5:4              39:4,8,22 40:2,7
                           52:9 77:2 95:10
   72:17,19 73:3                               shared 76:22             40:13 41:14 43:4
                         searched 50:23
   78:19 82:14 91:18                           sheet 101:1              43:7 44:17,23
                           51:4,8,18 52:2
   91:22 92:4 93:11                            shift 30:5               45:3 46:14 47:6
                         searches 74:16,17
   94:9 95:7 96:12                             shoot 96:14              47:21 49:13 51:2
                           76:15,17
 roberto 1:4 4:19                              show 59:19 93:25         51:7,15 52:23
                         searching 34:22
   25:11 32:19 37:24                           showed 69:15             53:2,18 54:8,15
                           51:13
 role 18:8 73:13                               shower 13:15             57:14 58:4 59:5
                         second 11:16
 rookie 10:17                                    27:19 45:16 61:9       60:5,25 62:20
                           58:18
 room 54:8 79:14                                 61:17,19,21,25         64:9,12,17 65:10
                         section 85:6,8,10
   79:16                                         62:13 66:25 88:21      65:25 66:14 67:21
                           85:12,12,14
 round 35:13,16                                showers 28:17,20         67:24 68:12,15,21
                         secure 35:25
 rounds 12:16                                    28:22,22 29:5,7,10     69:13,17,20 70:2,6
                         secured 34:25
   25:24 33:25 35:5                              62:8 67:8              71:2 72:2,6,13
                           74:20
                                    Diamond Reporting
 877.624.3287                       A Veritext Company                   www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 116 of 121


[sir - talking]                                                               Page 14

   73:4,8,15,19 74:12   speak 46:15 92:22     states 1:2,9 2:8     supervisors 19:23
   75:10,14,15 76:5     speaking 46:17          4:20 85:2 94:15      20:24 26:13
   76:10 77:10 78:22    special 19:11,21        101:2              supervisory 13:9
   80:20 81:4 82:10       19:23 20:23,24      station 31:16        supply 75:23
   82:15,18 83:3,6,20     26:11 38:19,20        32:17 89:2,4       supposed 7:6 33:2
   83:24 84:4,20,24       45:6 47:10 54:18    stay 17:15 96:19       33:20,25 49:18
   85:5,21 86:4,7,10      55:12 66:4 73:9     stayed 23:5 33:5       74:6 78:13 99:11
   86:17 87:15,21,22      78:25 91:8,9        step 68:5            supposedly 62:17
   88:2 89:19 90:8      specialist 6:9        steps 28:3 62:13     sure 8:19,20 9:3
   91:6                 specific 29:19        stint 6:24 10:16       10:23 14:24 17:25
 sis 54:18 73:3,4,7       36:10 39:13 44:7      14:11 18:18 33:7     21:15,21 32:21
 sitting 92:25            44:11               stipulated 3:5,20      35:21 38:4 54:7
 situation 13:7         specifically 45:18    stood 43:22 44:4       54:10 58:19 62:11
   16:25 17:7 41:21     specified 97:11       stopped 49:19,22       73:8 89:6
   43:23 46:22 65:9     spelt 29:13           stores 36:18 48:21   surveillance 50:11
   66:16 81:17          spoke 55:6            straight 8:24          76:19 77:6,9,21
 situations 81:22       spoken 26:11          street 1:22 2:5,9      78:8,13 79:10
   82:4                   53:16                 4:13                 80:13 99:8,10,14
 six 11:23,23 60:15     sprayed 52:21         strip 52:2,5,8       suspects 94:7
   67:25 82:16 85:14    ss 100:4                76:17              suspicious 49:15
 small 74:2             staff 12:19 17:2      strong 50:19         swallowed 51:24
 smell 52:22 53:3         18:10 22:14,15      stuff 83:11          sworn 3:10 4:3
   63:8,11                24:2,5,6,8,14       subscribed 97:18       97:5,18 100:11
 smelled 64:3,18,23       40:19 43:25 47:2      101:22               101:22
 smells 63:18             49:15 52:2 53:7     substance 68:23      synthetic 36:8
 smoke 63:3 64:4,6        53:12 55:10 70:10   substances 68:19       68:17 75:4
 smoked 52:18             76:23,25 81:2,13    successfully 9:16    system 68:18,19
   66:20                  81:14,19,21 82:2      10:15                90:9 93:24,25
 smoking 63:2           staffing 40:18,23     suffered 69:11                 t
 smuggling 53:8,9         40:25 41:6          sufficed 41:7
                                                                   t 3:2,2 97:2 98:2
 sold 48:21             stage 90:15           suffolk 100:5
                                                                     100:2,2
 someplace 63:4         stairs 27:10,11       suicide 13:5,18
                                                                   t's 21:16
 sorry 19:13 20:19        28:5                  16:20 19:4
                                                                   take 4:24 5:5,11
   28:24                stall 13:15           suite 2:5
                                                                     5:14 6:23 29:4,7
 sort 38:6              stalls 64:5,6         supervised 15:6
                                                                     35:16 65:18 87:5
 sorts 15:11            standing 88:22          23:16
                                                                     90:12
 sound 20:8             started 8:7           supervising 18:6
                                                                   taken 1:19 66:19
 south 26:23,25         state 1:24 4:4,9      supervisor 18:6,9
                                                                   talk 25:10 26:2,5
   27:3 30:25             61:11 100:4,8         19:12,22 23:16
                                                                     85:7 94:21
 southern 1:2 2:8       stated 45:8 57:3        38:21 43:12 45:7
                                                                   talking 39:15
                          69:3 71:5             73:10 91:10
                                                                     46:21
                                   Diamond Reporting
 877.624.3287                      A Veritext Company                 www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 117 of 121


[tampered - unit]                                                                  Page 15

 tampered 35:2            41:3 42:2,19            41:25 42:12,16,20    trouble 25:7
   74:20                  45:13 47:25 49:4        42:22,23,25 43:6     true 87:23 88:12
 tapes 50:4 78:4          49:7 54:19 56:15        44:17 46:18,25         93:25 97:9 99:17
 taught 16:7,21           56:19 59:10,15          47:19,20 48:3          100:12
 technicians 79:2         60:8 61:9 62:12         49:17,20,21 50:3,6   truth 97:5
 tell 5:22 26:7           63:7 68:8 70:9          51:14 52:4,14        try 61:25 63:16,18
   60:22 63:3,6 81:5      73:2,20 74:3,8,22       54:19 59:15 60:19      80:3
   83:22 95:2             74:25 75:11 76:6        62:21 64:13,14       trying 28:25 32:12
 temporary 11:21          77:8 80:8 84:7          69:5 70:4,11 75:4      36:12 66:23
   11:24 13:25            88:3,16 89:8,14,19      75:17 79:9,17,21     turn 47:3 83:17
 ten 62:13                89:20 93:3 94:20        82:16 86:5 90:10     turned 31:15
 tenure 14:10,10          95:6,25 96:3            96:16 97:10            46:24 47:4,5,11,15
 term 75:2             thoughts 44:19          times 63:15 91:13       two 6:23,23 9:2
 terms 40:15           three 9:12 14:6         title 10:6 76:23          15:19 18:20 32:14
 tested 68:17             45:14 85:10          today 78:5 89:7           40:21 58:3,7
 testified 4:5 63:7    throat 71:4,22          toilet 45:16 61:21        79:13 85:8
 testify 97:5             72:15                told 33:14 45:4,8       type 12:2 15:21,25
 testimony 97:6,10     thursday 96:4              46:2 48:6,10,13        16:18,25 17:4
   100:13              tier 28:18 29:15           54:11 60:4,22          21:13 22:12 31:16
 testing 69:8             35:23,24 36:10          61:5,18 68:16          47:13 63:23 66:16
 tests 69:7               45:12 47:13 62:6     top 58:15                 81:24 85:8
 thank 7:19,20            63:5 64:23 65:12     total 30:24 60:14       types 12:3 40:5
   96:16                  67:13 82:21,23          60:20                  76:24
 thing 36:11 47:22     tiers 26:18,20,21       toxicology 57:13                 u
   61:14 62:3 94:5        27:16,25 28:12          68:13
                                                                       u 3:2
 things 5:10 12:17        32:3,7,8,9,10,15     train 81:21
                                                                       u.s. 1:21 9:13
   16:7 17:5,9 19:4       32:18 45:20 63:2     trained 16:11 81:2
                                                                       unauthorized
   32:3 33:23 35:2,4      77:15 89:4              81:18
                                                                         42:13
   48:5 49:23,25       till 78:4               training 15:10
                                                                       understand 20:13
   52:19,25 62:15      tilting 72:16              16:2,5,7,16 17:4
                                                                         36:13 44:8 75:6,7
   63:22 64:8 71:19    time 1:15 3:22             23:22 73:3,5,7,10
                                                                         79:7
   72:4,12 74:2,21        4:25 5:7,12 8:8,15      76:25 81:6,12,24
                                                                       understanding
   76:21 77:4,17          10:4,24 12:20        transcript 97:9,9
                                                                         85:17 87:17
   79:17 83:10,14,17      13:3,10 14:3,23,24   transfer 78:14
                                                                       unit 11:17 13:5,6
   83:19 90:11            15:20 16:13 18:22       99:12
                                                                         25:25 26:2,9,15,18
 think 5:24 6:22          19:14 20:10 29:4     transferred 13:22
                                                                         26:20,22 27:9,19
   13:14 14:22 17:17      29:7,19 32:25           80:18,23
                                                                         31:14,19,24,25
   18:20 20:6 23:4        34:18 35:3,7 36:4    trauma 69:12
                                                                         32:6 33:21 34:2
   26:10 28:7 29:5        36:19,22,25 37:2,8   trial 3:22
                                                                         34:23 35:18,23,25
   29:10,24 30:4,8        37:15,18 38:23       tried 45:15
                                                                         36:7 39:15 40:11
   32:13,14 38:9          39:17 40:3 41:12
                                                                         40:22,24 41:8,21
                                   Diamond Reporting
 877.624.3287                      A Veritext Company                     www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 118 of 121


[unit - york]                                                                 Page 16

   42:17 47:14 52:3      51:5,17 53:15        63:1 64:1 65:1      whp 1:8
   53:12 56:21 57:2    visiting 51:11 52:6    66:1 67:1 68:1      wide 41:3
   57:9 59:13 61:6,8     54:8                 69:1 70:1 71:1      wires 63:25
   66:14 67:6 69:2,5   visitors 50:22         72:1 73:1 74:1      wise 25:18
   74:6 75:18 76:2     visits 76:18           75:1 76:1 77:1      witness 1:18 3:10
   77:13,19 78:20                w            78:1 79:1 80:1        3:16,18 4:3 17:12
   79:5 80:6,19                               81:1 82:1 83:1        87:2 96:22 100:10
                       w 4:2
   82:19 83:8 88:19                           84:1 85:1 86:1        100:13,19
                       wade 54:20
   89:10,15,16,16,17                          87:1 88:1,16 89:1   witnesses’ 101:3
                       wait 4:22 28:21
 united 1:2,9 2:8                             90:1,5 91:1 92:1    woman 48:15
                         81:18 91:11,14
   4:20 94:15 101:2                           93:1,13 94:1 95:1   word 87:16
                       waited 43:23 48:3
 units 11:11 12:16                            95:13 96:1,15       work 8:12,22
                       waived 3:9
   27:17 30:10,12                             97:1,15 98:1 99:1     11:17,19 44:12
                       walk 27:9,15
   34:4,14 35:20,20                           100:1 101:3,21        84:22
                         73:23
   39:19 40:6,19                             ward's 96:2          worked 8:25
                       walked 31:13
   83:16                                     warden 18:11,15      working 11:14
                         64:22,24
 unresponsive                                 18:16 42:10,10        18:10 79:16
                       wall 31:18
   42:19,19 45:23                             43:13,14,16,19      works 90:9
                       want 5:11 22:5
   59:14                                      91:16,16            wow 27:8 28:23
                         54:9 60:18
 unsigned 3:14                               wardens 22:4         wrestle 83:19
                       wanted 91:16
 updates 43:23                               watch 73:24          wrestling 83:14
                       wants 75:24
 upset 76:7                                  water 45:17 57:3     writing 88:8
                       ward 1:18 4:1,11
 upstairs 32:10                               61:10,21 62:15                x
                         4:15 5:1 6:1 7:1
 use 63:19 75:2,23                            66:25
                         8:1 9:1 10:1 11:1                        x 1:3,13 98:2 99:2
   81:11 85:13                               way 11:2 13:17
                         12:1 13:1 14:1                                     y
 utilize 29:7                                 17:11 25:23 40:8
                         15:1 16:1 17:1
          v                                   60:10 64:10 75:14   yeah 25:21 28:19
                         18:1 19:1 20:1
                                              75:16 80:23 82:12     30:15 32:7,13
 v 101:2                 21:1 22:1 23:1
                                              89:12,17 90:9         74:9
 various 52:11           24:1 25:1 26:1
                                              100:17              year 6:24 7:25 8:4
 verbal 5:4              27:1 28:1 29:1
                                             we've 89:20            10:14,18 11:8,13
 veritext 101:1          30:1 31:1 32:1
                                             weapon 85:12           11:15,16,22 81:23
 vicinity 72:21          33:1 34:1 35:1
                                             weeks 96:11          years 6:22 9:12
 video 21:4 49:6         36:1 37:1 38:1
                                             welcome 5:9            14:6 15:19 18:20
   50:10 79:15 96:13     39:1 40:1 41:1
                                             went 9:2 13:12         20:6 40:22 60:15
 videoconference         42:1 43:1 44:1
                                              40:22 42:13 44:5      60:20 73:22 91:20
   1:17                  45:1 46:1 47:1
                                              52:3 56:18 73:4,7   york 1:2,23,23,25
 view 31:23 50:4         48:1 49:1 50:1
                                              73:9                  2:5,5,8,10,10 4:5
   77:14 94:22           51:1 52:1 53:1
                                             west 2:5               4:14,14 9:23,25
 violation 83:25         54:1 55:1 56:1
                                             whereof 100:19         14:20 22:25 23:3
 visit 48:15 50:2,8      57:1 58:1 59:1
                                                                    100:4,8 101:1
   50:13,15,18,24        60:1 61:1 62:1
                                  Diamond Reporting
 877.624.3287                     A Veritext Company                 www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 119 of 121


[zealously - zealously]                                              Page 17

          z
 zealously 95:22




                              Diamond Reporting
 877.624.3287                 A Veritext Company             www.veritext.com
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 120 of 121



                   Federal Rules of Civil Procedure

                                   Rule 30



      (e) Review By the Witness; Changes.

      (1) Review; Statement of Changes. On request by the

      deponent or a party before the deposition is

      completed, the deponent must be allowed 30 days

      after being notified by the officer that the

      transcript or recording is available in which:

      (A) to review the transcript or recording; and

      (B) if there are changes in form or substance, to

      sign a statement listing the changes and the

      reasons for making them.

      (2) Changes Indicated in the Officer's Certificate.

      The officer must note in the certificate prescribed

      by Rule 30(f)(1) whether a review was requested

      and, if so, must attach any changes the deponent

      makes during the 30-day period.




      DISCLAIMER:      THE FOREGOING FEDERAL PROCEDURE RULES

      ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

      THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

      2019.    PLEASE REFER TO THE APPLICABLE FEDERAL RULES

      OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.
Case 1:17-cv-06779-RA-DCF Document 92-13 Filed 08/05/21 Page 121 of 121

                 VERITEXT LEGAL SOLUTIONS
       COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

  Veritext Legal Solutions represents that the
  foregoing transcript is a true, correct and complete
  transcript of the colloquies, questions and answers
  as submitted by the court reporter. Veritext Legal
  Solutions further represents that the attached
  exhibits, if any, are true, correct and complete
  documents as submitted by the court reporter and/or
  attorneys in relation to this deposition and that
  the documents were processed in accordance with
  our litigation support and production standards.

  Veritext Legal Solutions is committed to maintaining
  the confidentiality of client and witness information,
  in accordance with the regulations promulgated under
  the Health Insurance Portability and Accountability
  Act (HIPAA), as amended with respect to protected
  health information and the Gramm-Leach-Bliley Act, as
  amended, with respect to Personally Identifiable
  Information (PII). Physical transcripts and exhibits
  are managed under strict facility and personnel access
  controls. Electronic files of documents are stored
  in encrypted form and are transmitted in an encrypted
  fashion to authenticated parties who are permitted to
  access the material. Our data is hosted in a Tier 4
  SSAE 16 certified facility.

  Veritext Legal Solutions complies with all federal and
  State regulations with respect to the provision of
  court reporting services, and maintains its neutrality
  and independence regardless of relationship or the
  financial outcome of any litigation. Veritext requires
  adherence to the foregoing professional and ethical
  standards from all of its subcontractors in their
  independent contractor agreements.

  Inquiries about Veritext Legal Solutions'
  confidentiality and security policies and practices
  should be directed to Veritext's Client Services
  Associates indicated on the cover of this document or
  at www.veritext.com.
